Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25923 Eagle Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2061461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland (Address of principal executive offices) (Zip Code) (301) 986-1800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 1, 2014, the registrant had 26,024,326 shares of Common Stock outstanding. 1 Table Of Contents EAGLE BANCORP, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 68 Item 4. Controls and Procedures 68 PART II. OTHER INFORMATION 69 Item 1. Legal Proceedings 69 Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 3. Defaults Upon Senior Securities 69 Item 4. Mine Safety Disclosures 69 Item 5. Other Information 69 Item 6. Exhibits 69 Signatures 72 2 Table Of Contents Item 1 – Financial Statements (Unaudited) EAGLE BANCORP, INC. Consolidated Balance Sheets (Unaudited) (dollars in thousands, except per share data) Assets June 30, 2014 December 31, 2013 June 30, 2013 Cash and due from banks $ 8,602 $ 9,577 $ 7,765 Federal funds sold 9,480 5,695 10,634 Interest bearing deposits with banks and other short-term investments 97,400 291,688 172,849 Investment securities available for sale, at fair value 378,990 378,133 335,779 Federal Reserve and Federal Home Loan Bank stock 10,626 11,272 11,220 Loans held for sale 35,411 42,030 104,767 Loans 3,279,429 2,945,158 2,691,358 Less allowance for credit losses ) ) ) Loans, net 3,235,877 2,904,237 2,651,718 Premises and equipment, net 17,797 16,737 16,706 Deferred income taxes 25,586 28,949 24,883 Bank owned life insurance 40,361 39,738 29,324 Intangible assets, net 3,379 3,510 3,690 Other real estate owned 8,843 9,225 12,213 Other assets 42,092 30,712 29,020 Total Assets $ 3,914,444 $ 3,771,503 $ 3,410,568 Liabilities and Shareholders' Equity Liabilities Deposits: Noninterest bearing demand $ 945,485 $ 849,409 $ 767,808 Interest bearing transaction 128,415 118,580 107,013 Savings and money market 1,899,430 1,811,088 1,531,804 Time, $100,000 or more 186,063 203,706 203,117 Other time 208,534 242,631 278,494 Total deposits 3,367,927 3,225,414 2,888,236 Customer repurchase agreements 60,646 80,471 97,327 Long-term borrowings 39,300 39,300 39,300 Other liabilities 19,750 32,455 16,315 Total Liabilities 3,487,623 3,377,640 3,041,178 Shareholders' Equity Preferred stock, par value $.01 per share, shares authorized 1,000,000, Series B, $1,000 per share liquidation preference, shares issued and outstanding 56,600 at June 30, 2014, December 31, 2013 and June 30, 2013 56,600 56,600 56,600 Common stock, par value $.01 per share; shares authorized 50,000,000, shares issued and outstanding 25,985,659, 25,885,863 and 25,764,542 respectively 255 253 251 Warrant 946 946 946 Additional paid in capital 245,629 242,990 239,584 Retained earnings 121,553 96,393 72,916 Accumulated other comprehensive income (loss) 1,838 ) ) Total Shareholders' Equity 426,821 393,863 369,390 Total Liabilities and Shareholders' Equity $ 3,914,444 $ 3,771,503 $ 3,410,568 See notes to consolidated financial statements. 3 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Operations (Unaudited) (dollars in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, Interest Income Interest and fees on loans $ 82,679 $ 72,022 $ 42,316 $ 35,998 Interest and dividends on investment securities 4,656 3,507 2,323 1,811 Interest on balances with other banks and short-term investments 254 382 116 173 Interest on federal funds sold 7 7 4 3 Total interest income 87,596 75,918 44,759 37,985 Interest Expense Interest on deposits 4,736 5,578 2,324 2,638 Interest on customer repurchase agreements 69 133 31 64 Interest on long-term borrowings 764 834 384 419 Total interest expense 5,569 6,545 2,739 3,121 Net Interest Income 82,027 69,373 42,020 34,864 Provision for Credit Losses 5,068 5,722 3,134 2,357 Net Interest Income After Provision For Credit Losses 76,959 63,651 38,886 32,507 Noninterest Income Service charges on deposits 2,411 2,236 1,219 951 Gain on sale of loans 2,864 10,417 1,021 4,768 Gain on sale of investment securities 10 23 2 - Increase in the cash surrender value of bank owned life insurance 624 189 310 95 Other income 2,365 2,311 1,259 1,251 Total noninterest income 8,274 15,176 3,811 7,065 Noninterest Expense Salaries and employee benefits 26,623 22,535 13,015 11,335 Premises and equipment expenses 6,196 5,727 3,107 2,927 Marketing and advertising 877 741 415 394 Data processing 3,020 3,070 1,432 1,531 Legal, accounting and professional fees 1,773 1,362 799 589 FDIC insurance 1,107 1,196 563 614 Other expenses 5,637 6,751 2,804 3,295 Total noninterest expense 45,233 41,382 22,135 20,685 Income Before Income Tax Expense 40,000 37,445 20,562 18,887 Income Tax Expense 14,557 14,198 7,618 7,212 Net Income 25,443 23,247 12,944 11,675 Preferred Stock Dividends 283 283 142 142 Net Income Available to Common Shareholders $ 25,160 $ 22,964 $ 12,802 $ 11,533 Earnings Per Common Share Basic $ 0.97 $ 0.90 $ 0.49 $ 0.45 Diluted $ 0.95 $ 0.88 $ 0.48 $ 0.44 See notes to consolidated financial statements. 4 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Six Months Ended June 30, Three Months Ended June 30, Net Income $ 25,443 $ 23,247 $ 12,944 $ 11,675 Other comprehensive income, net of tax: Net unrealized gain (loss) on securities available for sale 5,163 ) 2,341 ) Reclassification adjustment for net gains included in net income (6 ) ) (1 ) - Net change in unrealized gain (loss) on securities 5,157 ) 2,340 ) Comprehensive Income $ 30,600 $ 16,875 $ 15,284 $ 6,260 See notes to consolidated financial statements. 5 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (dollars in thousands) Accumulated Other Total Preferred Common Additional Paid Retained Comprehensive Shareholders' Stock Stock Warrant in Capital Earnings Income (Loss) Equity Balance January 1, 2014 $ 56,600 $ 253 $ 946 $ 242,990 $ 96,393 $ ) $ 393,863 Net Income - 25,443 - 25,443 Net change in other comprehensive income - 5,157 5,157 Stock-based compensation - - - 1,915 - - 1,915 Common stock issued 89,802 shares under equity compensation plans - 2 - 303 - - 305 Tax benefits related to stock compensation - - - 123 - - 123 Employee stock purchase plan 9,994 shares - - - 298 - - 298 Preferred stock dividends - ) - ) Balance June 30, 2014 $ 56,600 $ 255 $ 946 $ 245,629 $ 121,553 $ 1,838 $ 426,821 Balance January 1, 2013 $ 56,600 $ 226 $ 946 $ 180,593 $ 106,146 $ 5,465 $ 349,976 Net Income - 23,247 - 23,247 Net change in other comprehensive income - ) ) 10% common stock dividend 2,340,518 shares - 23 - 56,161 ) - - Cash paid in lieu of fractional shares - ) - ) Stock-based compensation - - - 1,552 - - 1,552 Common stock issued 469,135 shares under equity compensation plans - 2 - 755 - - 757 Tax benefit on non-qualified options exercised - - - 270 - - 270 Employee stock purchase plan 13,420 shares - - - 253 - - 253 Preferred stock dividends - ) - ) Balance June 30, 2013 $ 56,600 $ 251 $ 946 $ 239,584 $ 72,916 $ ) $ 369,390 See notes to consolidated financial statements. 6 Table Of Contents EAGLE BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net Income $ 25,443 $ 23,247 Adjustments to reconcile net income to net cash provided by operating activities: Provision for credit losses 5,068 5,722 Depreciation and amortization 2,292 2,095 Gains on sale of loans ) ) Securities premium amortization, net 1,721 1,466 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 230,714 815,821 Net increase in cash surrender value of BOLI ) ) Decrease (increase) in deferred income taxes 3,363 ) Decrease in fair value of other real estate owned 505 - Loss on sale of other real estate owned 100 458 Net gain on sale of investment securities ) ) Stock-based compensation expense 1,915 1,552 Excess tax benefits from stock-based compensation ) ) (Increase) decrease in other assets ) 1,318 Decrease in other liabilities ) ) Net cash provided by operating activities 22,184 146,487 Cash Flows From Investing Activities: Decrease in interest bearing deposits with other banks and short-term investments 43 5 Purchases of available for sale investment securities ) ) Proceeds from maturities of available for sale securities 11,956 25,869 Proceeds from sale/call of available for sale securities 17,485 22,148 Purchases of Federal Reserve and Federal Home Loan Bank stock ) ) Proceeds from redemption of federal reserve and federal home loan bank stock 699 153 Net increase in loans ) ) Purchases of BOLI - ) Purchases of annuity - ) Proceeds from sale of other real estate owned 108 2,350 Bank premises and equipment acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Increase (decrease) in deposits 142,513 ) Decrease in customer repurchase agreements ) ) Payment of dividends on preferred stock ) ) Proceeds from exercise of stock options 305 757 Excess tax benefits from stock-based compensation 123 270 Payment in lieu of fractional shares - ) Proceeds from employee stock purchase plan 298 253 Net cash provided by (used in) financing activities 123,131 ) Net Decrease In Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period 306,960 339,334 Cash and Cash Equivalents at End of Period $ 115,482 $ 191,248 Supplemental Cash Flows Information: Interest paid $ 5,770 $ 6,638 Income taxes paid $ 20,200 $ 19,125 Non-Cash Investing Activities Transfers from loans to other real estate owned $ 330 $ 9,614 See notes to consolidated financial statements. 7 Table Of Contents EAGLE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 . Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Eagle Bancorp, Inc. and its subsidiaries (the “Company”), EagleBank (the “Bank”), Eagle Commercial Ventures, LLC (“ECV”), Eagle Insurance Services, LLC, and Bethesda Leasing, LLC, with all significant intercompany transactions eliminated. The consolidated financial statements of the Company included herein are unaudited. The consolidated financial statements reflect all adjustments, consisting of normal recurring accruals that in the opinion of management, are necessary to present fairly the results for the periods presented. The amounts as of and for the year ended December 31, 2013 were derived from audited consolidated financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. There have been no significant changes to the Company’s Accounting Policies as disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The Company believes that the disclosures are adequate to make the information presented not misleading. Certain reclassifications have been made to amounts previously reported to conform to the current period presentation. These statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. Operating results for the three and six months ended June 30, 2014 are not necessarily indicative of the results of operations to be expected for the remainder of the year, or for any other period. Nature of Operations The Company, through the Bank, conducts a full service community banking business, primarily in Montgomery County, Maryland, Washington, D.C., and Northern Virginia. The primary financial services offered by the Bank include real estate, commercial and consumer lending, as well as traditional deposit and repurchase agreement products. The Bank is also active in the origination and sale of residential mortgage loans and the origination of small business loans. The guaranteed portion of small business loans, guaranteed by the Small Business Administration (“SBA”), is typically sold to third party investors in a transaction apart from the loan’s origination. As of June 30, 2014, the Bank offers its products and services through eighteen banking offices and various electronic capabilities, including remote deposit services and mobile banking services. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Eagle Commercial Ventures, LLC, a direct subsidiary of the Company, provides subordinated financing for the acquisition, development and construction of real estate projects. These transactions involve higher levels of risk, together with commensurate higher returns. Refer to Higher Risk Lending – Revenue Recognition below. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results may differ from those estimates and such differences could be material to the financial statements. Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash and due from banks, federal funds sold, and interest bearing deposits with other banks which have an original maturity of three months or less. 8 Table Of Contents Loans Held for Sale The Company engages in sales of residential mortgage loans and the guaranteed portion of SBA loans originated by the Bank. Loans held for sale are carried at the lower of aggregate cost or fair value. Fair value is derived from secondary market quotations for similar instruments. Gains and losses on sales of these loans are recorded as a component of noninterest income in the consolidated statements of operations. The Company’s current practice is to sell residential mortgage loans on a servicing released basis, and, therefore, it has no intangible asset recorded for the value of such servicing as of June 30, 2014, December 31, 2013 and June 30, 2013. The sale of the guaranteed portion of SBA loans on a servicing retained basis gives rise to an Excess Servicing Asset, which is computed on a loan by loan basis with the unamortized amount being included in Intangible assets in the consolidated balance sheets. This Excess Servicing Asset is being amortized on a straight-line basis (with adjustment for prepayments) as an offset to servicing fees collected and is included in Other income in the consolidated statement of operations. The Company enters into commitments to originate residential mortgage loans whereby the interest rate on the loan is determined prior to funding (i.e. rate lock commitments). Such rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives. To protect against the price risk inherent in residential mortgage loan commitments, the Company utilizes both “mandatory delivery” and “best efforts” forward loan sale commitments to mitigate the risk of potential decrease in the values of loans that would result from the exercise of the derivative loan commitments. Under a “mandatory delivery” contract, the Company commits to deliver a certain principal amount of mortgage loans to an investor at a specified price on or before a specified date. If the Company fails to deliver the amount of mortgages necessary to fulfill the commitment by the specified date, it is obligated to pay the investor a “pair-off” fee, based on then-current market prices, to compensate the investor for the shortfall. Under a “best efforts” contract, the Company commits to deliver an individual mortgage loan of a specified principal amount and quality to an investor and the investor commits to a price that it will purchase the loan from the Company if the loan to the underlying borrower closes. Such rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives but are effectively offset by whole loan purchase commitments from various investors. The period of time between issuance of a loan commitment to the customer and closing and sale of the loan to an investor generally ranges from 30 to 90 days under current market conditions. The Company protects itself from changes in interest rates through the use of best efforts forward delivery commitments, whereby the investor commits to purchase a loan at a price representing a premium on the day the borrower commits to an interest rate with the intent that the buyer/investor has assumed the interest rate risk on the loan. As a result, the Company is not generally exposed to losses on loans sold. Nor will it realize gains, related to rate lock commitments due to changes in interest rates. The market values of rate lock commitments and best efforts contracts are not readily ascertainable with precision because rate lock commitments and best efforts contracts are not actively traded. Because of the high correlation between rate lock commitments and best efforts contracts, no gain or loss should occur on the rate lock commitments. In circumstances where the Company does not deliver the whole loan to an investor, but rather elects to retain the loan in its portfolio, the loan is transferred from held for sale at fair value. Investment Securities The Company has no securities classified as trading, or as held to maturity. Marketable equity securities and debt securities not classified as held to maturity or trading are classified as available-for-sale. Securities available-for-sale are acquired as part of the Company’s asset/liability management strategy and may be sold in response to changes in interest rates, current market conditions, loan demand, changes in prepayment risk and other factors. Securities available-for-sale are carried at fair value, with unrealized gains or losses being reported as accumulated other comprehensive income/(loss), a separate component of shareholders’ equity, net of deferred income tax. Realized gains and losses, using the specific identification method, are included as a separate component of noninterest income in the consolidated statements of operations. 9 Table Of Contents Premiums and discounts on investment securities are amortized/accreted to the earlier of call or maturity based on expected lives, which lives are adjusted based on prepayment assumptions and call optionality if any. Declines in the fair value of individual available-for-sale securities below their cost that are other-than-temporary in nature result in write-downs of the individual securities to their fair value. Factors affecting the determination of whether other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or a change in management’s intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value. Management systematically evaluates investment securities for other-than-temporary declines in fair value on a quarterly basis. This analysis requires management to consider various factors, which include (1) duration and magnitude of the decline in value, (2) the financial condition of the issuer or issuers and (3) structure of the security. The entire amount of an impairment loss is recognized in earnings only when (1) the Company intends to sell the security, or (2) it is more likely than not that the Company will have to sell the security before recovery of its amortized cost basis, or (3) the Company does not expect to recover the entire amortized cost basis of the security. In all other situations, only the portion of the impairment loss representing the credit loss must be recognized in earnings, with the remaining portion being recognized in shareholders’ equity as comprehensive income, net of deferred taxes. Loans Loans are stated at the principal amount outstanding, net of unamortized deferred costs and fees. Interest income on loans is accrued at the contractual rate on the principal amount outstanding. It is the Company’s policy to discontinue the accrual of interest when circumstances indicate that collection is doubtful. Deferred fees and costs are being amortized on the interest method over the term of the loan. Management considers loans impaired when, based on current information, it is probable that the Company will not collect all principal and interest payments according to contractual terms. Loans are evaluated for impairment in accordance with the Company’s portfolio monitoring and ongoing risk assessment procedures. Management considers the financial condition of the borrower, cash flow of the borrower, payment status of the loan, and the value of the collateral, if any, securing the loan. Generally, impaired loans do not include large groups of smaller balance homogeneous loans such as residential real estate and consumer type loans which are evaluated collectively for impairment and are generally placed on nonaccrual when the loan becomes 90 days past due as to principal or interest. Loans specifically reviewed for impairment are not considered impaired during periods of “minimal delay” in payment (ninety days or less) provided eventual collection of all amounts due is expected. The impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or the fair value of the collateral if repayment is expected to be provided solely by the collateral. In appropriate circumstances, interest income on impaired loans may be recognized on the cash basis. Higher Risk Lending – Revenue Recognition T he Company has occasionally made higher risk acquisition, development, and construction (“ADC”) loans that entail higher risks than ADC loans made following normal underwriting practices (“higher risk loan transactions”). These higher risk loan transactions are currently made through the Company’s subsidiary, ECV. This activity is limited as to individual transaction amount and total exposure amounts based on capital levels and is carefully monitored. The loans are carried on the balance sheet at amounts outstanding and meet the loan classification requirements of the Accounting Standards Executive Committee (“AcSEC”) guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No. 1). Additional interest earned on certain of these higher risk loan transactions (as defined in the individual loan agreements) is recognized as realized under the provisions contained in AcSEC’s guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No.1) and Staff Accounting Bulletin No. 101 (Revenue Recognition in Financial Statements). Such additional interest may be included as a component of noninterest income.ECV recorded no additional interest on higher risk transactions during 2014 and 2013 (although normal interest income was recorded). ECV had six higher risk lending transactions with balances outstanding at June 30, 2014 and five such transactions outstanding at December 31, 2013, amounting to $8.0 million and $7.4 million, respectively. 10 Table Of Contents Allowance for Credit Losses The allowance for credit losses represents an amount which in management’s judgment, is adequate to absorb probable losses on existing loans and other extensions of credit that may become uncollectible. The adequacy of the allowance for credit losses is determined through careful and continuous review and evaluation of the loan portfolio and involves the balancing of a number of factors to establish a prudent level of allowance. Among the factors considered in evaluating the adequacy of the allowance for credit losses are lending risks associated with growth and entry into new markets, loss allocations for specific credits, the level of the allowance to nonperforming loans, historical loss experience, economic conditions, portfolio trends and credit concentrations, changes in the size and character of the loan portfolio, and management’s judgment with respect to current and expected economic conditions and their impact on the existing loan portfolio. Allowances for impaired loans are generally determined based on collateral values. Loans or any portion thereof deemed uncollectible are charged against the allowance, while recoveries are credited to the allowance. Management adjusts the level of the allowance through the provision for credit losses, which is recorded as a current period operating expense. The allowance for credit losses consists of allocated and unallocated components. The components of the allowance for credit losses represent an estimation done pursuant to Accounting Standards Codification (“ASC”) Topic 450, “Contingencies ,” or ASC Topic 310, “Receivables.” Specific allowances are established in cases where management has identified significant conditions or circumstances related to a specific credit that management believes indicate the probability that a loss may be incurred. For potential problem credits for which specific allowance amounts have not been determined, the Company establishes allowances according to the application of credit risk factors. These factors are set by management and approved by the appropriate Board Committee to reflect its assessment of the relative level of risk inherent in each risk grade. A third component of the allowance computation, termed a nonspecific or environmental factors allowance, is based upon management’s evaluation of various environmental conditions that are not directly measured in the determination of either the specific allowance or formula allowance. Such conditions include general economic and business conditions affecting key lending areas, credit quality trends (including trends in delinquencies and nonperforming loans expected to result from existing conditions), loan volumes and concentrations, specific industry conditions within portfolio categories, recent loss experience in particular loan categories, duration of the current business cycle, bank regulatory examination results, findings of outside review consultants, and management’s judgment with respect to various other conditions including credit administration and management and the quality of risk identification systems. Executive management reviews these environmental conditions quarterly, and documents the rationale for all changes. Management believes that the allowance for credit losses is adequate; however, determination of the allowance is inherently subjective and requires significant estimates. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions. Evaluation of the potential effects of these factors on estimated losses involves a high degree of uncertainty, including the strength and timing of economic cycles and concerns over the effects of a prolonged economic downturn in the current cycle. In addition, various regulatory agencies, as an integral part of their examination process, and independent consultants engaged by the Bank periodically review the Bank’s loan portfolio and allowance for credit losses. Such review may result in recognition of adjustments to the allowance based on their judgments of information available to them at the time of their examination. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization computed using the straight-line method for financial reporting purposes. Premises and equipment are depreciated over the useful lives of the assets, which generally range from five to seven years for furniture, fixtures and equipment, to three to five years for computer software and hardware, and to ten to forty years for buildings and building improvements. Leasehold improvements are amortized over the terms of the respective leases, which may include renewal options where management has the positive intent to exercise such options, or the estimated useful lives of the improvements, whichever is shorter. The costs of major renewals and betterments are capitalized, while the costs of ordinary maintenance and repairs are expensed as incurred. These costs are included as a component of premises and equipment expenses on the consolidated statements of operations. 11 Table Of Contents Other Real Estate Owned (OREO) Assets acquired through loan foreclosure are held for sale and are initially recorded at the lower of cost or fair value less estimated selling costs when acquired, establishing a new cost basis. The new basis is supported by appraisals that are no more than twelve months old. Costs after acquisition are generally expensed. If the fair value of the asset declines, a write-down is recorded through noninterest expense. The valuation of foreclosed assets is subjective in nature and may be adjusted in the future because of changes in market conditions or appraised values. Goodwill and Other Intangible Assets Goodwill and other intangible assets are subject to impairment testing at least annually, or when events or changes in circumstances indicate the assets might be impaired. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. The Company’s testing of potential goodwill impairment (which is performed annually) at December 31, 2013 resulted in no impairment being recorded. Customer Repurchase Agreements The Company enters into agreements under which it sells securities subject to an obligation to repurchase the same securities. Under these arrangements, the Company may transfer legal control over the assets but still retain effective control through an agreement that both entitles and obligates the Company to repurchase the assets. As a result, securities sold under agreements to repurchase are accounted for as collateralized financing arrangements and not as a sale and subsequent repurchase of securities. The agreements are entered into primarily as accommodations for large commercial deposit customers. The obligation to repurchase the securities is reflected as a liability in the Company’s consolidated balance of sheets, while the securities underlying the securities sold under agreements to repurchase remain in the respective assets accounts and are delivered to and held as collateral by third party trustees. Marketing and Advertising Marketing and advertising costs are generally expensed as incurred. Income Taxes The Company employs the liability method of accounting for income taxes as required by ASC Topic 740, “ Income Taxes .” Under the liability method, deferred tax assets and liabilities are determined based on differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities (i.e., temporary timing differences) and are measured at the enacted rates that will be in effect when these differences reverse. The Company utilizes statutory requirements for its income tax accounting, and avoids risks associated with potentially problematic tax positions that may incur challenge upon audit, where an adverse outcome is more likely than not. Therefore, no provisions are made for either uncertain tax positions nor accompanying potential tax penalties and interest for underpayments of income taxes in the Company’s tax reserves. In accordance with ASC Topic 740, the Company may establish a reserve against deferred tax assets in those cases where realization is less than certain, although no such reserves exist at June 30, 2014, December 31, 2013, or June 30, 2013. Transfer of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. In certain cases, the recourse to the Bank to repurchase assets may exist but is deemed immaterial based on the specific facts and circumstances. 12 Table Of Contents Earnings per Common Share Basic net income per common share is derived by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured. Diluted earnings per common share is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured including the potential dilutive effects of common stock equivalents. Stock-Based Compensation I n accordance with ASC Topic 718, “Compensation,” the Company records as compensation expense an amount equal to the amortization (over the remaining service period) of the fair value computed at the date of grant. Compensation expense on variable stock option grants (i.e. performance based grants) is recorded based on the probability of achievement of the goals underlying the performance grant. Refer to Note 8 for a description of stock-based compensation awards, activity and expense. New Authoritative Accounting Guidance In January 2014, the FASB issued ASU No. 2014-01, "Accounting for Investments in Qualified Affordable Housing Projects." ASU No. 2014-01 permits reporting entities to make an accounting policy election to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognize the net investment performance in the income statement as a component of income tax expense. This new guidance also requires new disclosures for all investors in these projects. ASU No. 2014-01 is effective for interim and annual reporting periods beginning after December 15, 2014. Upon adoption, the guidance must be applied retrospectively to all periods presented. However, entities that use the effective yield method to account for investments in these projects before adoption may continue to do so for these pre-existing investments. The Company currently accounts for such investments using the effective yield method and plans to continue to do so for these pre-existing investments after adopting ASU No. 2014-01 on January 1, 2015. The Company expects investments made after January 1, 2015 to meet the criteria required for the proportional amortization method and plans to make such an accounting policy election. The adoption of ASU No. 2014-01 is not expected to have a material impact on the Company's consolidated financial statements. In January 2014, the FASB issued ASU No. 2014-04, "Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure." The objective of this guidance is to clarify when an in substance repossession or foreclosure occurs, that is, when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan receivable should be derecognized and the real estate property recognized. ASU No. 2014-04 states that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, ASU No. 2014-04 requires interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. ASU No. 2014-04 is effective for interim and annual reporting periods beginning after December 15, 2014. The adoption of ASU No. 2014-04 is not expected to have a material impact on the Company's consolidated financial statements. 13 Table Of Contents Note 2. Business Combinations On June 9, 2014, Eagle Bancorp, Inc. and its wholly owned subsidiary bank, EagleBank, entered into an Agreement and Plan of Reorganization (the “Agreement”) with Virginia Heritage Bank (“VHB”), pursuant to which VHB will be merged with and into EagleBank, with EagleBank surviving the merger (the “Merger”). At the effective time of the Merger, each outstanding share of VHB common stock will be converted into a combination of shares of Company common stock and cash. The number of shares of Company common stock and amount of cash constituting the merger consideration is dependent on the average closing price of the Company common stock for the 20 trading days ending five trading days prior to closing (the “Company Average Share Price”). Each share of VHB common stock would be converted into cash and Company common stock as follows: where the Company Average Share Price is at least $29.00 but not more than $35.50, (A) $7.50 in cash and (B) a number of shares of Company common stock equal to (1) $21.50 divided by (2) the Company Average Share Price, rounded to four decimal places; where the Company Average Share Price is less than $29.00, (A) $7.50 in cash and (B) a number of shares of Company common stock equal to the quotient of (1) the Company Average Share Price less $7.50, divided by (2) the Company Average Share Price, rounded to four decimal places; and where the Company Average Share Price is greater than $35.50, (A) an amount of cash equal to the product of (a) 0.8169 and (b) the Company Average Share Price and (c) 0.258621, and (B) 0.6056 shares of Company common stock. Additionally, if at the time of the closing, the aggregate value of the shares of Company common stock to be issued is less than 45% of the aggregate consideration, then the cash portion of the consideration will be reduced by the amount necessary to cause the aggregate value of the shares of Company common stock to be issued to equal 55% of the Aggregate Merger Consideration, and the exchange ratio will be increased by the number of shares necessary to cause the aggregate value of the shares of Company common stock to equal 45% of the aggregate merger consideration. Such adjustments are expected to be necessary only if the Company Average Share Price is less than $13.64. Additionally, if prior to closing, the Company sells any shares of Company common stock or securities convertible into shares of Company common stock, other than pursuant to the exercise of currently outstanding options or warrants to acquire Company common stock, or pursuant to stock options issued after the date of the Agreement in the ordinary course of business, then each share of VHB common stock would be entitled to receive $7.50 in cash and $20.50 in Company common stock, provided that in no event will the number of shares issued under this provision exceed 19.9% of the pre-issuance shares of Company common stock. The Company would also assume the 15,300 shares of VHB’s preferred stock which has an aggregate liquidation preference of $15.3 million and was issued in connection with the U.S. Treasury’s Small Business Lending Fund Program. The Company will assume the VHB stock plans. Options to purchase shares of VHB common stock which are outstanding at the effective time will be “rolled over” into options to acquire the shares of Company common stock. Consummation of the Merger is subject to various customary conditions which include: the approval by VHB’s shareholders of the Merger; no legal impediment to the Merger; the receipt of required regulatory approvals, including the expiration or termination of the waiting period under, the Bank Holding Company Act of 1956, the Bank Merger Act, and any other applicable law; and absence of certain material adverse changes or events. The Agreement contains certain termination rights in favor of both the Company and VHB, and further provides that, upon termination of the Agreement under specified circumstances, VHB be required to pay the Company a termination fee of $7.25 million. 14 Table Of Contents Note 3. Cash and Due from Banks Regulation D of the Federal Reserve Act requires that banks maintain noninterest reserve balances with the Federal Reserve Bank based principally on the type and amount of their deposits. During 2014, the Bank maintained balances at the Federal Reserve (in addition to vault cash) to meet the reserve requirements as well as balances to partially compensate for services. Late in 2008, the Federal Reserve in connection with the Emergency Economic Stabilization Act of 2008 began paying a nominal amount of interest on balances held, which interest on excess reserves was increased under provisions of the Dodd Frank Wall Street Reform and Consumer Protection Act passed in July 2010. Additionally, the Bank maintains interest-bearing balances with the Federal Home Loan Bank of Atlanta and noninterest bearing balances with six domestic correspondent banks as compensation for services they provide to the Bank. Note 4 . Investment Securities Available-for-Sale Amortized cost and estimated fair value of securities available-for-sale are summarized as follows: 15 Table Of Contents Gross Gross Estimated June 30, 2014 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 43,772 $ 715 $ 99 $ 44,388 Residential mortgage backed securities 222,289 1,715 3,101 220,903 Municipal bonds 109,471 4,347 506 113,312 Other equity investments 396 - 9 387 $ 375,928 $ 6,777 $ 3,715 $ 378,990 Gross Gross Estimated December 31, 2013 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 46,640 $ 843 $ 148 $ 47,335 Residential mortgage backed securities 234,206 1,143 6,675 228,674 Municipal bonds 102,423 2,017 2,700 101,740 Other equity investments 396 - 12 384 $ 383,665 $ 4,003 $ 9,535 $ 378,133 Gross unrealized losses and fair value by length of time that the individual available-for-sale securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated June 30, 2014 Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 2,015 $ 5 $ 4,774 $ 94 $ 6,789 $ 99 Residential mortgage backed securities 25,330 125 100,557 2,976 125,887 3,101 Municipal bonds 7,304 42 20,044 464 27,348 506 Other equity investments 169 9 - - 169 9 $ 34,818 $ 181 $ 125,375 $ 3,534 $ 160,193 $ 3,715 Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated December 31, 2013 Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 4,782 $ 148 $ - $ - $ 4,782 $ 148 Residential mortgage backed securities 155,475 5,992 15,658 683 171,133 6,675 Municipal bonds 50,450 2,512 3,196 188 53,646 2,700 Other equity investments - - 165 12 165 12 $ 210,707 $ 8,652 $ 19,019 $ 883 $ 229,726 $ 9,535 The unrealized losses that exist are generally the result of changes in market interest rates and interest spread relationships since original purchases. The weighted average duration of debt securities, which comprise 99.9% of total investment securities, is relatively short at 4.1 years. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. The Company does not believe that the investment securities that were in an unrealized loss position as of June 30, 2014 represent an other-than-temporary impairment for the reasons noted. The Company does not intend to sell the investments and it is more likely than not that the Company will not have to sell the securities before recovery of its amortized cost basis, which may be maturity. In addition, at June 30, 2014, the Company held $10.6 million in equity securities in a combination of Federal Reserve Bank (“FRB”) and Federal Home Loan Bank (“FHLB”) stocks, which are required to be held for regulatory purposes and are not marketable. 16 Table Of Contents The amortized cost and estimated fair value of investments available-for-sale by contractual maturity are shown in the table below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. June 30, 2014 December 31, 2013 Amortized Estimated Amortized Estimated (dollars in thousands) Cost Fair Value Cost Fair Value U. S. Government agency securities maturing: One year or less $ 8,003 $ 8,014 $ 19,025 $ 19,133 After one year through five years 29,290 29,811 27,615 28,202 Five years through ten years 6,479 6,563 - - Residential mortgage backed securities 222,289 220,903 234,206 228,674 Municipal bonds maturing: After one year through five years 39,300 40,933 25,718 26,008 Five years through ten years 66,561 68,577 76,705 75,732 Ten years through fifteen years 3,610 3,802 - - Other equity investments 396 387 396 384 $ 375,928 $ 378,990 $ 383,665 $ 378,133 The carrying value of securities pledged as collateral for certain government deposits, securities sold under agreements to repurchase, and certain lines of credit with correspondent banks at June 30, 2014 was $263.5 million. As of June 30, 2014 and December 31, 2013, there were no holdings of securities of any one issuer, other than the U.S. Government and U.S. Government agency securities that exceeded ten percent of shareholders’ equity. Note 5. Derivatives As part of its mortgage banking activities, the Bank enters into interest rate lock commitments, which are commitments to originate loans where the interest rate on the loan is determined prior to funding and the customers have locked into that interest rate. The Bank then locks in the loan and interest rate with an investor and commits to deliver the loan if settlement occurs (“best efforts”) or commits to deliver the locked loan in a binding (“mandatory”) delivery program with an investor. Certain loans under interest rate lock commitments are covered under forward sales contracts of mortgage backed securities (“MBS”). Forward sales contracts of MBS are recorded at fair value with changes in fair value recorded in noninterest income. Interest rate lock commitments and commitments to deliver loans to investors are considered derivatives. The market value of interest rate lock commitments and best efforts contracts are not readily ascertainable with precision because they are not actively traded in stand-alone markets. The Bank determines the fair value of interest rate lock commitments and delivery contracts by measuring the fair value of the underlying asset, which is impacted by current interest rates, taking into consideration the probability that the interest rate lock commitments will close or will be funded. Certain additional risks arise from these forward delivery contracts in that the counterparties to the contracts may not be able to meet the terms of the contracts. The Bank does not expect any counterparty to any MBS to fail to meet its obligation. Additional risks inherent in mandatory delivery programs include the risk that, if the Bank does not close the loans subject to interest rate risk lock commitments, it will still be obligated to deliver MBS to the counterparty under the forward sales agreement. Should this be required, the Bank could incur significant costs in acquiring replacement loans or MBS and such costs could have an adverse effect on mortgage banking operations. The fair value of the derivatives are recorded as a freestanding asset or liability with the change in value being recognized in current earnings during the period of change. At June 30, 2014 the Bank had derivative financial instruments with a notional value of $25.3 million related to its forward contracts. The net fair value of these derivative instruments at June 30, 2014 was $223 thousand included in other assets and $159 thousand included in other liabilities. There were no derivative instruments in 2013. 17 Table Of Contents Included in other noninterest income for the three and six months ended June 30, 2014 was a net gain of $241 thousand, relating to derivative instruments. The amount included in other noninterest income for the three and six months ended June 30, 2014 pertaining to its hedging activities was a net realized loss of $159 thousand. There were no derivative instruments or hedging activities in 2013. Note 6. Loans and Allowance for Credit Losses The Bank makes loans to customers primarily in the Washington, DC metropolitan area and surrounding communities. A substantial portion of the Bank’s loan portfolio consists of loans to businesses secured by real estate and other business assets. Loans, net of unamortized net deferred fees, at June 30, 2014, December 31, 2013, and June 30, 2013 are summarized by type as follows: June 30, 2014 December 31, 2013 June 30, 2013 (dollars in thousands) Amount % Amount % Amount % Commercial $ 726,611 22 % $ 694,350 24 % $ 636,623 24 % Investment - commercial real estate 1,302,479 40 % 1,119,800 38 % 1,003,723 37 % Owner occupied - commercial real estate 330,073 10 % 317,491 11 % 311,335 12 % Real estate mortgage - residential 123,587 4 % 90,418 3 % 78,813 3 % Construction - commercial and residential 642,264 20 % 574,167 19 % 515,511 19 % Construction - C&I (owner occupied) 38,368 1 % 34,659 1 % 28,807 1 % Home equity 108,931 3 % 110,242 4 % 108,565 4 % Other consumer 7,116 - 4,031 - 7,981 - Total loans 3,279,429 % 2,945,158 % 2,691,358 % Less: Allowance for Credit Losses ) ) ) Net loans $ 3,235,877 $ 2,904,237 $ 2,651,718 Unamortized net deferred fees amounted to $14.5 million, $12.7 million, and $9.9 million at June 30, 2014, December 31, 2013, and June 30, 2013, respectively. As of June 30, 2014 and December 31, 2013, the Bank serviced $76.1 million and $67.6 million, respectively, of SBA loans which are not reflected as loan balances on the consolidated balance sheets. Loan Origination / Risk Management The Company’s goal is to mitigate risks in the event of unforeseen threats to the loan portfolio as a result of economic downturn or other negative influences. Plans for mitigating inherent risks in managing loan assets include: carefully enforcing loan policies and procedures, evaluating each borrower’s business plan during the underwriting process and throughout the loan term, identifying and monitoring primary and alternative sources for loan repayment, and obtaining collateral to mitigate economic loss in the event of liquidation. Specific loan reserves are established based upon credit and/or collateral risks on an individual loan basis. A risk rating system is employed to proactively estimate loss exposure and provide a measuring system for setting general and specific reserve allocations. 18 Table Of Contents The composition of the Company’s loan portfolio is heavily weighted toward commercial real estate, both owner occupied and investment real estate. The combination of owner occupied commercial real estate and owner occupied commercial real estate construction represent 11% of the loan portfolio. At June 30, 2014, the combination of commercial real estate and real estate construction loans represent approximately 71% of the loan portfolio. When owner occupied commercial real estate and owner occupied commercial construction loans are excluded, the percentage of commercial real estate and construction loans to total loans decreases to 60%. These loans are underwritten to mitigate lending risks typical of this type of loan such as declines in real estate values, changes in borrower cash flow and general economic conditions. The Bank typically requires a maximum loan to value of 80% and minimum cash flow debt service coverage of 1.15 to 1.00. Personal guarantees are generally required, but may be limited. In making real estate commercial mortgage loans, the Bank generally requires that interest rates adjust not less frequently than five years. The Company is also an active traditional commercial lender providing loans for a variety of purposes, including working capital, equipment and account receivable financing. This loan category represents approximately 22% of the loan portfolio at June 30, 2014 and was generally variable or adjustable rate. Commercial loans meet reasonable underwriting standards, including appropriate collateral and cash flow necessary to support debt service. Personal guarantees are generally required, but may be limited. SBA loans represent 1% of the commercial loan category of loans. In originating SBA loans, the Company assumes the risk of non-payment on the unguaranteed portion of the credit. The Company generally sells the guaranteed portion of the loan generating noninterest income from the gains on sale, as well as servicing income on the portion participated. SBA loans are subject to the same cash flow analyses as other commercial loans. SBA loans are subject to a maximum loan size established by the SBA. Approximately 3% of the loan portfolio at June 30, 2014 consists of home equity loans and lines of credit and other consumer loans. These credits, while making up a smaller portion of the loan portfolio, demand the same emphasis on underwriting and credit evaluation as other types of loans advanced by the Bank. The remaining 4% of the loan portfolio consists of residential mortgage loans. These are typically loans underwritten for shorter terms, generally less than 5 years. Loans are secured primarily by duly recorded first deeds of trust. In some cases, the Bank may accept a recorded junior trust position. In general, borrowers will have a proven ability to build, lease, manage and/or sell a commercial or residential project and demonstrate satisfactory financial condition. Additionally, an equity contribution toward the project is customarily required. Construction loans require that the financial condition and experience of the general contractor and major subcontractors be satisfactory to the Bank. Guaranteed, fixed price contracts are required whenever appropriate, along with payment and performance bonds or completion bonds for larger scale projects. Loans intended for residential land acquisition, lot development and construction are made on the premise that the land: 1) is or will be developed for building sites for residential structures, and; 2) will ultimately be utilized for construction or improvement of residential zoned real properties, including the creation of housing. Residential development and construction loans will finance projects such as single-family subdivisions, planned unit developments, townhouses, and condominiums. Residential land acquisition, development and construction loans generally are underwritten with a maximum term of 36 months, including extensions approved at origination. Commercial land acquisition and construction loans are secured by real property where loan funds will be used to acquire land and to construct or improve appropriately zoned real property for the creation of income producing or owner user commercial properties. Borrowers are generally required to put equity into each project at levels determined by the appropriate Loan Committee. Commercial land acquisition and construction loans generally are underwritten with a maximum term of 24 months. Substantially all construction draw requests must be presented in writing on American Institute of Architects documents and certified either by the contractor, the borrower and/or the borrower’s architect. Each draw request shall also include the borrower’s soft cost breakdown certified by the borrower or its Chief Financial Officer. Prior to an advance, the Bank has an employee or a contractor inspects the project to determine that the work has been completed, to justify the draw requisition. Commercial permanent loans are secured by improved real property, which is generating income in the normal course of operation. Debt service coverage, assuming stabilized occupancy, must be satisfactory to support a permanent loan. The debt service coverage ratio is ordinarily at least 1.15 to 1.00. As part of the underwriting process, debt service coverage ratios are stress tested assuming a 200 basis point increase in interest rates from their current levels. 19 Table Of Contents Commercial permanent loans generally are underwritten with a term not greater than 10 years or the remaining useful life of the property, whichever is lower. The preferred term is between 5 to 7 years, with amortization to a maximum of 25 years. The Company’s loan portfolio includes loans made for real estate Acquisition, Development and Construction (“ADC”) purposes, including both investment and owner occupied projects. ADC loans amounted to $680.6 million at June 30, 2014. A portion of the ADC portfolio, both speculative and non-speculative, includes loan funded interest reserves at origination. ADC loans containing loan funded interest reserves represent approximately 54% of the outstanding ADC loan portfolio at June 30, 2014. The decision to establish a loan-funded interest reserve is made upon origination of the ADC loan and is based upon a number of factors considered during underwriting of the credit including: (i) the feasibility of the project; (ii) the experience of the sponsor; (iii) the creditworthiness of the borrower and guarantors; (iv) borrower equity contribution; and (v) the level of collateral protection. When appropriate, an interest reserve provides an effective means of addressing the cash flow characteristics of a properly underwritten ADC loan. The Company does not significantly utilize interest reserves in other loan products. The Company recognizes that one of the risks inherent in the use of interest reserves is the potential masking of underlying problems with the project and/or the borrower’s ability to repay the loan. In order to mitigate this inherent risk, the Company employs a series of reporting and monitoring mechanisms on all ADC loans, whether or not an interest reserve is provided, including: (i) construction and development timelines which are monitored on an ongoing basis which track the progress of a given project to the timeline projected at origination; (ii) a construction loan administration department independent of the lending function; (iii) third party independent construction loan inspection reports; (iv) monthly interest reserve monitoring reports detailing the balance of the interest reserves approved at origination and the days of interest carry represented by the reserve balances as compared to the then current anticipated time to completion and/or sale of speculative projects; and (v) quarterly commercial real estate construction meetings among senior Company management, which includes monitoring of current and projected real estate market conditions. If a project has not performed as expected, it is not the customary practice of the Company to increase loan funded interest reserves. From time to time the Company may make loans for its own portfolio or through its higher risk loan affiliate, ECV. Such loans, which are made to finance projects (which may also be financed at the Bank level), may have higher risk characteristics than loans made by the Bank, such as lower priority interests and/or higher loan to value ratios. The Company seeks an overall financial return on these transactions commensurate with the risks and structure of each individual loan. Certain transactions may bear current interest at a rate with a significant premium to normal market rates. Other loan transactions may carry a standard rate of current interest, but also earn additional interest based on a percentage of the profits of the underlying project or a fixed accrued rate of interest. 20 Table Of Contents The following tables detail activity in the allowance for credit losses by portfolio segment for the three and six months ended June 30, 2014 and 2013. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. Income Producing Owner Occupied Real Estate Construction Commercial Commercial Mortgage Commercial and Home Other (dollars in thousands) Commercial Real Estate Real Estate Residential Residential Equity Consumer Total Three months ended June 30, 2014 Allowance for credit losses: Balance at beginning of period $ 11,420 $ 10,590 $ 3,195 $ 754 $ 14,179 $ 1,507 $ 373 $ 42,018 Loans charged-off ) - - ) ) - ) ) Recoveries of loans previously charged-off 72 4 7 - 6 1 - 90 Net loans charged-off ) 4 7 ) ) 1 ) ) Provision for credit losses 1,299 151 71 232 1,527 ) 31 3,134 Ending balance $ 11,413 $ 10,745 $ 3,273 $ 958 $ 15,487 $ 1,331 $ 345 $ 43,552 Six months ended June 30, 2014 Allowance for credit losses: Balance at beginning of period $ 9,780 $ 10,359 $ 3,899 $ 944 $ 13,934 $ 1,871 $ 134 $ 40,921 Loans charged-off ) - ) Recoveries of loans previously charged-off 283 4 7 - 71 6 7 378 Net loans charged-off ) 4 ) Provision for credit losses 3,001 382 ) 104 2,288 ) 288 5,068 Ending balance $ 11,413 $ 10,745 $ 3,273 $ 958 $ 15,487 $ 1,331 $ 345 $ 43,552 For the Period Ended June 30, 2014 Allowance for credit losses: Individually evaluated for impairment $ 3,501 $ 732 $ 1,102 $ - $ 1,605 $ 208 $ - $ 7,148 Collectively evaluated for impairment 7,912 10,013 2,171 958 13,882 1,123 345 36,404 Ending balance $ 11,413 $ 10,745 $ 3,273 $ 958 $ 15,487 $ 1,331 $ 345 $ 43,552 Investment Owner Occupied Real Estate Construction Commercial Commercial Mortgage Commercial and Home Other (dollars in thousands) Commercial Real Estate Real Estate Residential Residential Equity Consumer Total Three months ended June 30, 2013 Allowance for credit losses: Balance at beginning of period $ 11,075 $ 9,007 $ 2,804 $ 877 $ 12,945 $ 1,752 $ 351 $ 38,811 Loans charged-off ) - - - ) - ) ) Recoveries of loans previously charged-off 24 - - - 669 9 1 703 Net loans charged-off ) - - - ) 9 (9 ) ) Provision for credit losses 2,308 608 220 65 ) 4 27 2,357 Ending balance $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 Six months ended June 30, 2013 Allowance for credit losses: Balance at beginning of period $ 9,412 $ 9,148 $ 2,781 $ 659 $ 13,391 $ 1,730 $ 371 $ 37,492 Loans charged-off ) ) - - ) Recoveries of loans previously charged-off 50 - - - 675 9 6 740 Net loans charged-off ) ) - - ) Provision for credit losses 5,129 576 243 283 ) 55 44 5,722 Ending balance $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 For the Period Ended June 30, 2013 Allowance for credit losses: Individually evaluated for impairment $ 3,416 $ 1,040 $ 1,025 $ - $ 1,396 $ 317 $ 10 $ 7,204 Collectively evaluated for impairment 8,761 8,575 1,999 942 10,352 1,448 359 32,436 Ending balance $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 21 Table Of Contents The Company’s recorded investments in loans as of June 30, 2014, December 31, 2013, and June 30, 2013 related to each balance in the allowance for loan losses by portfolio segment and disaggregated on the basis of the Company’s impairment methodology was as follows: Investment Owner occupied Real Estate Construction Commercial Commercial Mortgage Commercial and Home Other (dollars in thousands) Commercial Real Estate Real Estate Residential Residential Equity Consumer Total June 30, 2014 Recorded investment in loans: Individually evaluated for impairment $ 17,405 $ 2,913 $ 3,230 $ - $ 12,882 $ 561 $ - $ 36,991 Collectively evaluated for impairment 709,206 1,299,566 326,843 123,587 667,750 108,370 7,116 3,242,438 Ending balance $ 726,611 $ 1,302,479 $ 330,073 $ 123,587 $ 680,632 $ 108,931 $ 7,116 $ 3,279,429 December 31, 2013 Recorded investment in loans: Individually evaluated for impairment $ 9,614 $ 2,682 $ 7,574 $ 113 $ 13,862 $ 682 $ 70 $ 34,597 Collectively evaluated for impairment 684,736 1,117,118 309,917 90,305 594,964 109,560 3,961 2,910,561 Ending balance $ 694,350 $ 1,119,800 $ 317,491 $ 90,418 $ 608,826 $ 110,242 $ 4,031 $ 2,945,158 June 30, 2013 Recorded investment in loans: Individually evaluated for impairment $ 16,407 $ 5,560 $ 8,580 $ - $ 18,879 $ 561 $ 11 $ 49,998 Collectively evaluated for impairment 620,216 998,163 302,755 78,813 525,439 108,004 7,970 2,641,360 Ending balance $ 636,623 $ 1,003,723 $ 311,335 $ 78,813 $ 544,318 $ 108,565 $ 7,981 $ 2,691,358 At June 30, 2014, the nonperforming loans acquired from Fidelity & Trust Financial Corporation (“Fidelity”) have a carrying value of $1.8 million and an unpaid principal balance of $11.4 million and were evaluated separately in accordance with ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality .” The various impaired loans were recorded at estimated fair value with any excess being charged-off or treated as a non-accretable discount. Subsequent downward adjustments to the valuation of impaired loans acquired will result in additional loan loss provisions and related allowance for credit losses. Subsequent upward adjustments to the valuation of impaired loans acquired will result in accretable discount. No adjustments have been made to the fair value amounts of impaired loans subsequent to the allowable period of adjustment from the date of acquisition. Credit Quality Indicators The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicators are to use an internal credit risk rating system that categorizes loans into pass, watch, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes which comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes which comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in all classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. Management believes that there is a low likelihood of loss related to those loans that are considered pass. Watch: Loan paying as agreed with generally acceptable asset quality; however the obligor’s performance has not met expectations. Balance sheet and/or income statement has shown deterioration to the point that the obligor could not sustain any further setbacks. Credit is expected to be strengthened through improved obligor performance and/or additional collateral within a reasonable period of time. 22 Table Of Contents Special Mention: Loans in the classes that comprise the commercial portfolio segment that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. The special mention credit quality indicator is not used for classes of loans that comprise the consumer portfolio segment. Management believes that there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Classified (a) Substandard - Loans inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the company will sustain some loss if the deficiencies are not corrected. Loss potential, while existing in the aggregate amount of substandard loans, does not have to exist in individual loans classified substandard. Classified (b) Doubtful - Loans that have all the weaknesses inherent in a loan classified substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of loss is extremely high, but because of certain important and reasonably specific pending factors, which may work to the advantage and strengthening of the assets, its classification as an estimated loss is deferred until its more exact status may be determined. 23 Table Of Contents The Company's credit quality indicators are updated generally on a quarterly basis, but no less frequently than annually. The following table presents by class and by credit quality indicator, the recorded investment in the Company's loans and leases as of June 30, 2014, December 31, 2013, and June30, 2013. Watch and Total (dollars in thousands) Pass Special Mention Substandard Doubtful Loans June 30, 2014 Commercial $ 695,191 $ 14,015 $ 17,405 $ - $ 726,611 Investment - commercial real estate 1,286,730 12,836 2,913 - 1,302,479 Owner occupied - commercial real estate 313,523 13,320 3,230 - 330,073 Real estate mortgage – residential 122,681 906 - - 123,587 Construction - commercial and residential 654,631 13,119 12,882 - 680,632 Home equity 106,468 1,902 561 - 108,931 Other consumer 7,116 - - - 7,116 Total $ 3,186,340 $ 56,098 $ 36,991 $ - $ 3,279,429 December 31, 2013 Commercial $ 655,409 $ 29,327 $ 9,614 $ - $ 694,350 Investment - commercial real estate 1,095,285 21,833 2,682 - 1,119,800 Owner occupied - commercial real estate 294,337 15,580 7,574 - 317,491 Real estate mortgage – residential 89,501 804 113 - 90,418 Construction - commercial and residential 575,321 19,643 13,862 - 608,826 Home equity 107,415 2,145 682 - 110,242 Other consumer 3,961 - 70 - 4,031 Total $ 2,821,229 $ 89,332 $ 34,597 $ - $ 2,945,158 June 30, 2013 Commercial $ 590,451 $ 29,765 $ 16,407 $ - $ 636,623 Investment - commercial real estate 966,886 31,277 5,560 - 1,003,723 Owner occupied - commercial real estate 284,507 18,248 8,580 - 311,335 Real estate mortgage – residential 77,969 844 - - 78,813 Construction - commercial and residential 502,319 23,120 18,879 - 544,318 Home equity 105,854 2,150 561 - 108,565 Other consumer 7,970 - 11 - 7,981 Total $ 2,535,956 $ 105,404 $ 49,998 $ - $ 2,691,358 Nonaccrual and Past Due Loans Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on nonaccrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 24 Table Of Contents The following presents by class of loan, information related to nonaccrual loans as of the periods ended June 30, 2014, December 31, 2013 and June 30, 2013. (dollars in thousands) June 30, 2014 December 31, 2013 June 30, 2013 Commercial $ 8,671 $ 6,779 $ 6,806 Investment - commercial real estate 2,676 2,525 3,266 Owner occupied - commercial real estate 3,230 5,452 2,357 Real estate mortgage - residential 650 887 790 Construction - commercial and residential 6,877 8,366 9,866 Home equity 403 623 411 Other consumer - 70 11 Total nonaccrual loans (1)(2) $ 22,507 $ 24,702 $ 23,507 Excludes troubled debt restructurings (“TDRs”) that were performing under their restructured terms totaling $7.9 million at June 30, 2014 and December 31, 2013, and $14.8 million at June 30, 2013. Gross interest income of $850 thousand would have been recorded in 2014 if nonaccrual loans shown above had been current and in accordance with their original terms, while interest actually recorded on such loans was $479 thousand. See Note 1 to the consolidated financial statements for a description of the Company’s policy for placing loans on nonaccrual status. The following table presents by class, an aging analysis and the recorded investments in loans past due as of June 30, 2014 and December 31, 2013. Loans Loans Loans Total Recorded 30-59 Days 60-89 Days 90 Days or Total Past Current Investment in (dollars in thousands) Past Due Past Due More Past Due Due Loans Loans Loans June 30, 2014 Commercial $ 3,739 $ 477 $ 8,671 $ 12,887 $ 713,724 $ 726,611 Investment - commercial real estate 5,080 1,596 2,676 9,352 1,293,127 1,302,479 Owner occupied - commercial real estate 318 282 3,230 3,830 326,243 330,073 Real estate mortgage – residential 681 - 650 1,331 122,256 123,587 Construction - commercial and residential - 6,005 6,877 12,882 667,750 680,632 Home equity 284 739 403 1,426 107,505 108,931 Other consumer 4 17 - 21 7,095 7,116 Total $ 10,106 $ 9,116 $ 22,507 $ 41,729 $ 3,237,700 $ 3,279,429 December 31, 2013 Commercial $ 1,698 $ 11,146 $ 6,779 $ 19,623 $ 674,727 $ 694,350 Investment - commercial real estate 818 - 2,525 3,343 1,116,457 1,119,800 Owner occupied - commercial real estate 360 2,121 5,452 7,933 309,558 317,491 Real estate mortgage – residential - - 887 887 89,531 90,418 Construction - commercial and residential - - 8,366 8,366 600,460 608,826 Home equity 626 359 623 1,608 108,634 110,242 Other consumer - 15 70 85 3,946 4,031 Total $ 3,502 $ 13,641 $ 24,702 $ 41,845 $ 2,903,313 $ 2,945,158 25 Table Of Contents Impaired Loans Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. The following table presents by class, information related to impaired loans for the periods ended June 30, 2014, December 31, 2013 and June 30, 2013. Unpaid Recorded Recorded Average Recorded Interest Income Contractual Investment Investment Total Investment Recognized Principal With No With Recorded Related Quarter Year Quarter Year (dollars in thousands) Balance Allowance Allowance Investment Allowance To Date To Date To Date To Date June 30, 2014 Commercial $ 9,771 $ 348 $ 8,323 $ 8,671 $ 3,501 $ 8,873 $ 11,032 $ 3 $ 3 Investment - commercial real estate 6,416 1,512 4,529 6,041 732 5,841 5,861 43 78 Owner occupied - commercial 3,230 99 3,131 3,230 1,102 5,277 5,335 - - Real estate mortgage – residential 650 650 - 650 - 711 769 - - Construction - commercial and residential 12,516 4,347 7,071 11,418 1,605 11,822 12,192 49 552 Home equity 403 125 278 403 208 501 541 - - Other consumer - 30 43 - - Total $ 32,986 $ 7,081 $ 23,332 $ 30,413 $ 7,148 $ 33,055 $ 35,773 $ 95 $ 633 December 31, 2013 Commercial $ 6,779 $ 2,327 $ 4,452 $ 6,779 $ 1,323 $ 8,193 $ 8,877 $ 53 $ 131 Investment - commercial real estate 5,902 1,322 4,580 5,902 1,098 6,183 5,755 38 175 Owner occupied - commercial 5,452 111 5,341 5,452 1,853 5,939 6,285 52 108 Real estate mortgage – residential 887 774 113 887 27 891 792 2 2 Construction - commercial and residential 13,233 5,358 7,575 12,933 1,625 13,405 17,298 44 169 Home equity 623 - 623 623 526 567 508 2 4 Other consumer 70 - 70 70 68 58 34 1 2 Total $ 32,946 $ 9,892 $ 22,754 $ 32,646 $ 6,520 $ 35,236 $ 39,549 $ 192 $ 591 June 30, 2013 Commercial $ 10,760 $ 4,230 $ 6,530 $ 10,760 $ 3,416 $ 9,377 $ 9,334 $ 43 $ 85 Investment - commercial real estate 5,403 3,819 1,584 5,403 1,040 5,405 5,470 38 75 Owner occupied - commercial 6,438 5,533 905 6,438 1,025 6,444 6,515 43 99 Real estate mortgage – residential 790 790 - 790 - 741 727 - - Construction - commercial and residential 14,489 10,828 3,661 14,489 1,396 18,224 19,894 42 84 Home equity 411 38 373 411 317 446 468 - - Other consumer 11 1 10 11 10 6 18 - - Total $ 38,302 $ 25,239 $ 13,063 $ 38,302 $ 7,204 $ 40,643 $ 42,426 $ 166 $ 343 26 Table Of Contents Modifications A modification of a loan constitutes a troubled debt restructuring (“TDR”) when a borrower is experiencing financial difficulty and the modification constitutes a concession. The Company offers various types of concessions when modifying a loan. Commercial and industrial loans modified in a TDR often involve temporary interest-only payments, term extensions, and converting revolving credit lines to term loans. Additional collateral, a co-borrower, or a guarantor is often requested. Commercial mortgage and construction loans modified in a TDR often involve reducing the interest rate for the remaining term of the loan, extending the maturity date at an interest rate lower than the current market rate for new debt with similar risk, or substituting or adding a new borrower or guarantor. Construction loans modified in a TDR may also involve extending the interest-only payment period. Loans modified in a TDR for the Company may have the financial effect of increasing the specific allowance associated with the loan. An allowance for impaired consumer and commercial loans that have been modified in a TDR is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs, if the loan is collateral dependent. Management exercises significant judgment in developing these estimates. The following table presents by class, information related to loans modified in a TDR held by the Company during the periods ended June 30, 2014 and December 31, 2013. Number of TDRs Performing TDRs Not Performing Total (dollars in thousands) Contracts to Modified Terms to Modified Terms TDRs June 30, 2014 Investment - commercial real estate 2 $ 3,365 $ - $ 3,365 Construction - commercial and residential 2 4,541 912 5,453 Total 4 $ 7,906 $ 912 $ 8,818 December 31, 2013 Commercial 3 $ - $ 4,042 $ 4,042 Investment - commercial real estate 3 3,377 217 3,594 Owner occupied - commercial real estate 1 - 4,081 4,081 Construction - commercial and residential 2 4,567 912 5,479 Total 9 $ 7,944 $ 9,252 $ 17,196 During the first six months ended June 30, 2014, five nonperforming TDRs totaling $8.3 million were removed from TDR status after the loans migrated from nonperforming loans. Two nonperforming TDRs totaling $6.1 million were sold during the second quarter, an owner occupied loan totaling $4.1 million and a commercial loan totaling $2.0 million. One nonperforming TDR totaling approximately $2.0 million was reclassified to OREO after the Company took possession of the underlying collateral. The Company was paid off on another TDR totaling $217 thousand. Finally, one TDR totaling $95 thousand was charged-off. There were no TDR defaults during the first six months of 2014, as compared to the first six months ended 2013 which had one TDR default during the first quarter totaling approximately $495 thousand which was reclassified to nonperforming. A default is considered to have occurred once the TDR is past due 90 days or more, or it has been placed on nonaccrual. Commercial and consumer loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future default. If loans modified in a TDR subsequently default, the Company evaluates the loan for possible further impairment. The allowance may be increased, adjustments may be made in the allocation of the allowance, or partial charge-offs may be taken to further write-down the carrying value of the loan. There were no loans modified in a TDR during the three and six months ended June 30, 2014 and 2013. 27 Table Of Contents Note 7 . Net Income per Common Share The calculation of net income per common share for the six and three months ended June 30, 2014 and 2013 was as follows. Six Months Ended Three Months Ended June 30, June 30, (dollars and shares in thousands, except per share data) Basic: Net income available to common shareholders $ 25,160 $ 22,964 $ 12,802 $ 11,533 Average common shares outstanding Basic net income per common share $ 0.97 $ 0.90 $ 0.49 $ 0.45 Diluted: Net income available to common shareholders $ 25,160 $ 22,964 $ 12,802 $ 11,533 Average common shares outstanding Adjustment for common share equivalents Average common shares outstanding-diluted Diluted net income per common share $ 0.95 $ 0.88 $ 0.48 $ 0.44 Anti-dilutive shares 21,000 101,466 21,000 95,966 Note 8 . Stock- Based Compensation The Company maintains the 1998 Stock Option Plan (“1998 Plan”), the 2006 Stock Plan (“2006 Plan”) and the 2011 Employee Stock Purchase Plan (“2011 ESPP”). In connection with the acquisition of Fidelity, the Company assumed the Fidelity 2004 Long Term Incentive Plan and 2005 Long Term Incentive Plan (the “Fidelity Plans”). No additional options may be granted under the 1998 Plan or the Fidelity Plans. The 2006 Plan provides for the issuance of awards of incentive stock options, non-qualifying stock options, restricted stock and stock appreciation rights to selected key employees and members of the Board. As amended, 1,996,500 shares of common stock are subject to issuance pursuant to awards under the 2006 Plan. Stock options and restricted stock awards are made with an exercise price equal to the average of the high and low price of the Company’s shares at the date of grant. For awards that are service based, compensation expense is being recognized over the service (vesting) period based on fair value, which for stock option grants is computed using the Black-Scholes model, and for restricted stock awards is based on the average of the high and low stock price of the Company’s shares on the date of grant. For awards that are performance-based, compensation expense is recorded based on the probability of achievement of the goals underlying the grant. No performance-based awards are outstanding at June 30, 2014. In February 2014, the Company awarded three employees stock options to purchase 21,000 shares which have a ten-year term and vest in five substantially equal installments beginning on the first anniversary of the date of grant. In February 2014, the Company awarded 58,187 shares of restricted stock to senior officers and employees. The shares vest in three substantially equal installments beginning on the first anniversary of the date of grant. In March 2014, the Company awarded 20,760 shares of restricted stock to directors. The shares vest in three substantially equal installments beginning on the first anniversary of the date of grant. 28 Table Of Contents Below is a summary of changes in shares pursuant to our equity compensation plans for the six months ended June 30, 2014 and 2013. The information excludes restricted stock units and awards. Six Months Ended June 30, Shares Weighted- Average Exercise Price Shares Weighted- Average Exercise Price Beginning Balance 501,334 $ 722,155 $ Issued 21,000 3,300 Exercised ) ) Forfeited ) ) Expired ) ) Ending Balance 496,919 $ 618,034 $ The following summarizes information about stock options outstanding at June 30, 2014. The information excludes restricted stock units and awards. Weighted-Average Outstanding: Stock Options Weighted-Average Remaining Range of Exercise Prices Outstanding Exercise Price Contractual Life $5.76 $8.00 $ $8.01 $10.00 $10.01 $20.00 $20.01 $33.44 $ Exercisable: Stock Options Weighted-Average Range of Exercise Prices Exercisable Exercise Price $5.76 $ $8.01 $10.01 $20.01 $ The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model with the assumptions as shown in the table below used for grants during the six months ended June 30, 2014 and the years ended December 31, 2013 and 2012. Six Months Ended Years Ended December 31, June 30, 2014 Expected Volatility % % % Weighted-Average Volatility % % % Expected Dividends % % % Expected Term (In years) 7.5 7.5 7.5 Risk-Free Rate % % % Weighted-Average Fair Value (Grant date) $ $ $ 29 Table Of Contents The expected lives are based on the “simplified” method allowed by ASC Topic 718 “Compensation ,” whereby the expected term is equal to the midpoint between the vesting period and the contractual term of the award. The total intrinsic value of outstanding stock options was $11.2 million at June 30, 2014. The total intrinsic value of stock options exercised during the six months ended June 30, 2014 and 2013 was $538 thousand and $1.1 million, respectively. The total fair value of stock options vested was $125 thousand and $122 thousand for the six months ended June 30, 2014 and 2013, respectively. Unrecognized stock-based compensation expense related to stock options totaled $375 thousand at June 30, 2014. At such date, the weighted-average period over which this unrecognized stock option expense is expected to be recognized was 4.24 years. The Company has unvested restricted stock award grants of 507,774 shares under the 2006 Plan at June 30, 2014. Unrecognized stock based compensation expense related to restricted stock awards totaled $9.4 million at June 30, 2014. At such date, the weighted-average period over which this unrecognized expense was expected to be recognized was 2.48 years. The following table summarizes the unvested restricted stock awards at June 30, 2014 and 2013. Six Months Ended June 30, Shares Weighted-Average Grant Date Fair Value Shares Weighted-Average Grant Date Fair Value Unvested at Beginning 614,580 $ 348,353 $ Issued 78,947 424,450 Forfeited ) ) Vested ) ) Unvested at End 507,774 $ 615,629 $ Approved by shareholders in May 2011, the 2011 ESPP reserved 550,000 shares of common stock (as adjusted for stock dividends) for issuance to employees. Whole shares are sold to participants in the plan at 85% of the lower of the stock price at the beginning or end of each quarterly offering period. The 2011 ESPP is available to all eligible employees who have completed at least one year of continuous employment, work at least 20 hours per week and at least five months a year. Participants may contribute a minimum of $10 per pay period to a maximum of $6,250 per offering period or $25,000 annually (not to exceed more than 10% of compensation per pay period). At June 30, 2014, the 2011 ESPP had 463,834 shares remaining for issuance. Included in salaries and employee benefits the Company recognized $1.9 million and $1.6 million in stock-based compensation expense for the six months ended June 30, 2014 and 2013, respectively. Stock-based compensation expense is recognized ratably over the requisite service period for all awards. 30 Table Of Contents Note 9 . Other Comprehensive Income The following table presents the components of other comprehensive income (loss) for the three and six months ended June 30, 2014 and 2013. (dollars in thousands) Before Tax Tax Effect Net of Tax Three Months Ended June 30, 2014 Net unrealized gain on securities available-for-sale: Net unrealized gain on securities available-for-sale $ 3,900 $ 1,559 $ 2,341 Less: Reclassification adjustment for net gains included in net income (2 ) (1 ) (1 ) Other Comprehensive Income Gain $ 3,898 $ 1,558 $ 2,340 Three Months Ended June 30, 2013 Net unrealized loss on securities available-for-sale: Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Less: Reclassification adjustment for net gains included in net income - - - Other Comprehensive Income Loss $ ) $ ) $ ) Six Months Ended June 30, 2014 Net unrealized gain on securities available-for-sale: Net unrealized gain on securities available-for-sale $ 8,605 $ 3,442 $ 5,163 Less: Reclassification adjustment for net gains included in net income ) (4 ) (6 ) Other Comprehensive Income Gain $ 8,595 $ 3,438 $ 5,157 Six Months Ended June 30, 2013 Net unrealized loss on securities available-for-sale: Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income Loss $ ) $ ) $ ) 31 Table Of Contents The following table presents the changes in each component of accumulated other comprehensive income (loss), net of tax, for the three and six months ended June 30, 2014 and 2013. Securities Accumulated Other (dollars in thousands) Available For Sale Comprehensive (Loss) Income Three Months Ended June 30, 2014 Balance at Beginning of Period $ ) $ ) Other comprehensive income before reclassifications 2,341 2,341 Amounts reclassified from accumulated other comprehensive income (1 ) (1 ) Net other comprehensive income during period 2,340 2,340 Balance at End of Period $ 1,838 $ 1,838 Three Months Ended June 30, 2013 Balance at Beginning of Period $ 4,508 $ 4,508 Other comprehensive (loss) before reclassifications ) ) Amounts reclassified from accumulated other comprehensive income - - Net other comprehensive (loss) during period ) ) Balance at End of Period $ ) $ ) Six Months Ended June 30, 2014 Balance at Beginning of Period $ ) $ ) Other comprehensive income before reclassifications 5,163 5,163 Amounts reclassified from accumulated other comprehensive income (6 ) (6 ) Net other comprehensive income during period 5,157 5,157 Balance at End of Period $ 1,838 $ 1,838 Six Months Ended June 30, 2013 Balance at Beginning of Period $ 5,465 $ 5,465 Other comprehensive (loss) before reclassifications ) ) Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive (loss) during period ) ) Balance at End of Period $ ) $ ) 32 Table Of Contents The following table presents the amounts reclassified out of each component of accumulated other comprehensive income (loss) for the three and six months ended June 30, 2014 and 2013. Amount Reclassified from Affected Line Item in Details about Accumulated Other Accumulated Other the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Three Months Ended June 30, Realized gain on sale of investment securities $ 2 $ - Gain on sale of investment securities (1 ) - Tax Expense Total Reclassifications for the Period $ 1 $ - Net of Tax Amount Reclassified from Affected Line Item in Details about Accumulated Other Accumulated Other the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Six Months Ended June 30, Realized gain on sale of investment securities $ 10 $ 23 Gain on sale of investment securities (4 ) ) Tax Expense Total Reclassifications for the Period $ 6 $ 13 Net of Tax Note 10 . Fair Value Measurements The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. ASC Topic820, “Fair Value Measurements and Disclosures,” establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Quoted prices in active exchange markets for identical assets or liabilities; also includes certain U.S. Treasury and other U.S. Government and agency securities actively traded in over-the-counter markets. Level 2 Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data; also includes derivative contracts whose value is determined using a pricing model with observable market inputs or can be derived principally from or corroborated by observable market data.This category generally includes certain U.S. Government and agency securities, corporate debt securities, derivative instruments, and residential mortgage loans held for sale. Level 3 Unobservable inputs supported by little or no market activity for financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation; also includes observable inputs for single dealer nonbinding quotes not corroborated by observable market data. This category generally includes certain private equity investments, retained interests from securitizations, and certain collateralized debt obligations. 33 Table Of Contents Assets and Liabilities Recorded as Fair Value on a Recurring Basis The table below presents the recorded amount of assets and liabilities measured at fair value on a recurring basis as of June 30, 2014 and December 31, 2013. (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) June 30, 2014 Investment securities available for sale: U. S. Government agency securities $ - $ 44,388 $ - $ 44,388 Residential mortgage backed securities - 220,903 - 220,903 Municipal bonds - 113,312 - 113,312 Other equity investments 168 - 219 387 Residential mortgage loans held for sale - 35,411 - 35,411 Total assets measured at fair value on a recurring basis as of June 30, 2014 $ 168 $ 414,014 $ 219 $ 414,401 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2013 Investment securities available for sale: U. S. Government agency securities $ - $ 47,335 $ - $ 47,335 Residential mortgage backed securities - 228,674 - 228,674 Municipal bonds - 101,740 - 101,740 Other equity investments 165 - 219 384 Residential mortgage loans held for sale - 42,030 - 42,030 Total assets measured at fair value on a recurring basis as of December 31, 2013 $ 165 $ 419,779 $ 219 $ 420,163 Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange such as the New York Stock Exchange, Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include U.S. Government agency debt securities, mortgage backed securities issued by government sponsored entities and municipal bonds. Securities classified as Level 3 include securities in less liquid markets. The Company’s residential loans held for sale are reported on an aggregate basis at the lower of cost or fair value. 34 Table Of Contents The following is a reconciliation of activity for assets measured at fair value based on Significant Other Unobservable Inputs (Level 3): Other Equity Investments (dollars in thousands) June 30, 2014 December 31, 2013 Balance, beginning of period $ 219 $ 230 Realized gains included in other noninterest income - - Principal redemption - ) Balance, end of period $ 219 $ 219 Assets and Liabilities Recorded at Fair Value on a Nonrecurring Basis The Company may be required from time to time, to measure certain assets at fair value on a nonrecurring basis in accordance with GAAP. These include assets that are measured at the lower of cost or market that were recognized at fair value below cost at the end of the period. There are no liabilities, which the Company measures at fair value on a nonrecurring basis. Assets measured at fair value on a nonrecurring basis are included in the table below. (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) June 30, 2014 Impaired loans: Commercial $ - $ 4,202 $ 968 $ 5,170 Income producing - commercial real estate - 252 5,057 5,309 Owner occupied - commercial real estate - 243 1,885 2,128 Real estate mortgage - residential - - 650 650 Construction - commercial and residential - - 9,813 9,813 Home equity - 89 106 195 Other consumer - Other real estate owned - 8,843 - 8,843 Total assets measured at fair value on a nonrecurring basis as of June 30, 2014 $ - $ 13,629 $ 18,479 $ 32,108 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2013 Impaired loans: Commercial $ - $ 4,367 $ 1,089 $ 5,456 Income producing - commercial real estate - 2,806 1,998 4,804 Owner occupied - commercial real estate - 2,712 887 3,599 Real estate mortgage - residential - 86 774 860 Construction - commercial and residential - 4,228 7,080 11,308 Home equity - 50 47 97 Other consumer - - 2 2 Other real estate owned - 9,225 - 9,225 Total assets measured at fair value on a nonrecurring basis as of December 31, 2013 $ - $ 23,474 $ 11,877 $ 35,351 35 Table Of Contents Loans The Company does not record loans at fair value on a recurring basis, however, from time to time, a loan is considered impaired and an allowance for loan loss is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, “Receivables . ” The fair value of impaired loans is estimated using one of several methods, including the collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows. Those impaired loans not requiring a specific allowance represent loans for which the fair value of expected repayments or collateral exceed the recorded investment in such loans. At June 30, 2014, substantially all of the totally impaired loans were evaluated based upon the fair value of the collateral. In accordance with ASC Topic 820, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the loan as nonrecurring Level 3. Fair Value of Financial Instruments The Company discloses fair value information about financial instruments for which it is practicable to estimate the value, whether or not such financial instruments are recognized on the balance sheet. Fair value is the amount at which a financial instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation, and is best evidenced by quoted market price, if one exists. Quoted market prices, if available, are shown as estimates of fair value. Because no quoted market prices exist for a portion of the Company’s financial instruments, the fair value of such instruments has been derived based on management’s assumptions with respect to future economic conditions, the amount and timing of future cash flows and estimated discount rates. Different assumptions could significantly affect these estimates. Accordingly, the net realizable value could be materially different from the estimates presented below. In addition, the estimates are only indicative of individual financial instrument values and should not be considered an indication of the fair value of the Company taken as a whole. The following methods and assumptions were used to estimate the fair value of each category of financial instrument for which it is practicable to estimate value: Cash due from banks and federal funds sold: For cash and due from banks and federal funds sold the carrying amount approximates fair value. Interest bearing deposits with other banks: Values are estimated by discounting the future cash flows using the current rates at which similar deposits would be earning. Investment securities: For these instruments, fair values are based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Federal Reserve and Federal Home Loan Bank stock: The carrying amount approximate the fair values at the reporting date. Loans held for sale: Fair values are at the carrying value (lower of cost or market) since such loans are typically committed to be sold (servicing released) at a profit. Loans: For variable rate loans that re-price on a scheduled basis, fair values are based on carrying values. The fair value of the remaining loans are estimated by discounting the estimated future cash flows using the current interest rate at which similar loans would be made to borrowers with similar credit ratings and for the same remaining term. Bank owned life insurance: The fair value of bank owned life insurance is the current cash surrender value, which is the carrying value. Annuity investment : The fair value of the annuity investments is the carrying amount at the reporting date. 36 Table Of Contents Derivative financial instruments: Derivative instruments are used to hedge residential mortgage loans held for sale that utilize mandatory delivery and the related interest rate lock commitments and include forward commitments to sell those loans. The fair values of derivative financial instruments are based on derivative market data inputs as of the valuation date and the underlying value of mortgage loans for interest rate lock commitments. Noninterest bearing deposits: The fair value of these deposits is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Interest bearing deposits: The fair value of interest bearing transaction, savings, and money market deposits with no defined maturity is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Certificates of deposit: The fair value of certificates of deposit is estimated by discounting the future cash flows using the current rates at which similar deposits with remaining maturities would be accepted. Customer repurchase agreements and federal funds purchased: The carrying amount approximate the fair values at the reporting date. Borrowings: The carrying amount for variable rate borrowings approximate the fair values at the reporting date. The fair value of fixed rate FHLB advances and the subordinated notes are estimated by computing the discounted value of contractual cash flows payable at current interest rates for obligations with similar remaining terms. The fair value of variable rate FHLB advances is estimated to be carrying value since these liabilities are based on a spread to a current pricing index. Off-balance sheet items: Management has reviewed the unfunded portion of commitments to extend credit, as well as standby and other letters of credit, and has determined that the fair value of such instruments is equal to the fee, if any, collected and unamortized for the commitment made. 37 Table Of Contents The estimated fair values of the Company’s financial instruments at June 30, 2014 and December 31, 2013 are as follows: Fair Value Measurements Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs (dollars in thousands) Carrying Value Fair Value (Level 1) (Level 2) (Level 3) June 30, 2014 Assets Cash and due from banks $ 8,602 $ 8,602 $ - $ 8,602 $ - Federal funds sold 9,480 9,480 - 9,480 - Interest bearing deposits with other banks 97,400 97,400 - 97,400 - Investment securities 378,990 378,990 168 378,603 219 Federal Reserve and Federal Home Loan Bank stock 10,626 10,626 - 10,626 - Loans held for sale 35,411 35,411 - 35,411 - Loans 3,279,429 3,312,300 - 4,786 3,307,514 Bank owned life insurance 40,361 40,361 - 40,361 - Annuity investment 11,196 11,196 - 11,196 - Derivative assets 223 223 - - 223 Liabilities Noninterest bearing deposits 945,485 945,485 - 945,485 - Interest bearing deposits 2,422,442 2,422,032 - 2,422,032 - Borrowings 99,946 101,019 - 101,019 - Derivative liabilites 159 159 - - 159 December 31, 2013 Assets Cash and due from banks $ 9,577 $ 9,577 $ - $ 9,577 $ - Federal funds sold 5,695 5,695 - 5,695 - Interest bearing deposits with other banks 291,688 291,688 - 291,688 - Investment securities 378,133 378,133 165 377,749 219 Federal Reserve and Federal Home Loan Bank stock 11,272 11,272 - 11,272 - Loans held for sale 42,030 42,030 - 42,030 - Loans 2,945,158 2,979,180 - 14,249 2,964,931 Bank owned life insurance 39,738 39,738 - 39,738 - Annuity investment 11,227 11,227 - 11,227 - Liabilities Noninterest bearing deposits 849,409 849,409 - 849,409 - Interest bearing deposits 2,376,005 2,375,861 - 2,375,861 - Borrowings 119,771 120,764 - 120,764 - 38 Table Of Contents Note 11 . Supplemental Executive Retirement Plan In February 2013, the Compensation Committee authorized Supplemental Executive Retirement and Death Benefit Agreements (the “SERP Agreements”) with each of the Bank’s executive officers other than Mr. Paul, which upon the executive’s retirement, will provide for a stated monthly payment for such executive’s lifetime, subject to certain death benefits described below. The retirement benefit is computed as a percentage of each executive’s projected average base salary over the five years preceding retirement, assuming retirement at age 67. The SERP Agreements provide that (a) the benefits vest ratably over six years of service to the Bank, with the executive receiving credit for years of service prior to entering into the SERP Agreement (b) death, disability and change-in-control shall result in immediate vesting, and (c) the monthly amount will be reduced if retirement occurs earlier than age 67 for any reason other than death, disability or change-in-control. The SERP Agreements further provide for a death benefit in the event the retired executive dies prior to receiving 180 monthly installments, paid either in a lump sum payment or continued monthly installment payments, such that the executive’s beneficiary has received payment(s) sufficient to equate to a cumulative 180 monthly installments. The SERP Agreements are unfunded arrangements maintained primarily to provide supplemental retirement benefits and comply with Section 409A of the Internal Revenue Code. The Bank financed the retirement benefits by purchasing fixed annuity contracts with three insurance carriers totaling $10.7 million that have been designed to provide a future source of funds for the lifetime retirement benefits of the SERP Agreements. The primary impetus for utilizing fixed annuities is a substantial savings in compensation expenses for the Bank as opposed to a traditional SERP Agreement. There was a yield adjustment totaling approximately $99 thousand to the annuity contracts in the second quarter ended 2014, resulting in a loss of $72 thousand and $31 thousand of income for the three and six months ended June 30, 2014, which is included in other noninterest income on the consolidated statement of operations. The cash surrender value of the annuity contracts was reduced to $11.2 million at June 30, 2014 and is included in other assets on the consolidated balance sheet. For the three and six months ended June 30, 2014, the Company recorded benefit expense accruals of $461 thousand and $922 thousand for this post retirement benefit. Upon death of an executive, the annuity contract related to such executive terminates. The Bank has purchased additional bank owned life insurance contracts, which would effectively fund payments (up to a 15 year certain amount) to the executives’ named beneficiaries. Note 12. Subsequent Events Management evaluated subsequent events through the date the consolidated financial statements were issued. On August 5, 2014, the Company completed the sale of $70.0 million of its 5.75% subordinated notes, due September 1, 2024 (the “Notes”). The Notes were offered to the public at par. The Company plans to use the proceeds of the offering to pay the cash portion of the merger consideration in its previously announced acquisition of Virginia Heritage Bank, and for general corporate purposes, including but not limited to contribution of capital to its subsidiaries, including EagleBank. ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion provides information about the results of operations, and financial condition, liquidity, and capital resources of the Company and its subsidiaries as of the dates and periods indicated. This discussion and analysis should be read in conjunction with the unaudited consolidated financial statements and Notes thereto, appearing elsewhere in this report and the Management Discussion and Analysis in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. This report contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward- looking statements can be identified by use of such words as “may,” “will,” “anticipate,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions which, by their nature, are not susceptible to accurate forecast, and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013 and in other periodic and current reports filed by the Company with the Securities and Exchange Commission. Because of these uncertainties and the assumptions on which this discussion and the forward looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward looking statements. 39 Table Of Contents GENERAL The Company is a growth oriented, one-bank holding company headquartered in Bethesda, Maryland, which is currently celebrating sixteen years of successful operations. The Company provides general commercial and consumer banking services through the Bank, its wholly owned banking subsidiary, a Maryland chartered bank which is a member of the Federal Reserve System. The Company was organized in October 1997, to be the holding company for the Bank. The Bank was organized in 1998 as an independent, community oriented, full service banking alternative to the super regional financial institutions, which dominate the primary market area. The Company’s philosophy is to provide superior, personalized service to its customers. The Company focuses on relationship banking, providing each customer with a number of services and becoming familiar with and addressing customer needs in a proactive, personalized fashion. The Bank currently has a total of eighteen branch offices, including seven in Montgomery County, Maryland, five in Washington, D.C., and six in Northern Virginia. The Company offers a broad range of commercial banking services to its business and professional clients as well as full service consumer banking services to individuals living and/or working primarily in the Bank’s market area. The Company emphasizes providing commercial banking services to sole proprietors, small and medium-sized businesses, non-profit organizations and associations, and investors living and working in and near the primary service area. These services include the usual deposit functions of commercial banks, including business and personal checking accounts, “NOW” accounts and money market and savings accounts, business, construction, and commercial loans, residential mortgages and consumer loans, and cash management services. The Bank is also active in the origination and sale of residential mortgage loans and the origination of SBA loans. The residential mortgage loans are originated for sale to third-party investors, generally large mortgage and banking companies, under best efforts or mandatory delivery commitments by the investors to purchase the loans subject to compliance with pre-established investor criteria. The Company generally sells the guaranteed portion of the SBA loans in a transaction apart from the loan origination generating noninterest income from the gains on sale, as well as servicing income on the portion participated. Bethesda Leasing, LLC, a subsidiary of the Bank, holds title to and manages Other Real Estate Owned (“OREO”) assets. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Additionally, the Bank offers investment advisory services through a referral program with a third party. ECV, a subsidiary of the Company, provides subordinated financing for the acquisition, development and/or construction of real estate projects. ECV lending involves higher levels of risk, together with commensurate expected returns. CRITICAL ACCOUNTING POLICIES The Company’s consolidated financial statements are prepared in accordance with GAAP and follow general practices within the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the amounts reported in the financial statements and accompanying notes. These estimates, assumptions and judgments are based on information available as of the date of the consolidated financial statements; accordingly, as this information changes, the consolidated financial statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for investment securities available-for-sale are based either on quoted market prices or are provided by other third-party sources, when available. The Company’s investment portfolio is categorized as available-for-sale with unrealized gains and losses net of income tax being a component of shareholders’ equity and accumulated other comprehensive (loss) income. 40 Table Of Contents The allowance for credit losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two principles of accounting: (a) ASC Topic 450, “Contingencies,” which requires that losses be accrued when they are probable of occurring and are estimable and (b) ASC Topic 310, “Receivables,” which requires that losses be accrued when it is probable that the Company will not collect all principal and interest payments according to the contractual terms of the loan. The loss, if any, can be determined by the difference between the loan balance and the value of collateral, the present value of expected future cash flows, or values observable in the secondary markets. Three components comprise our allowance for credit losses: a specific allowance, a formula allowance and a nonspecific or environmental factors allowance. Each component is determined based on estimates that can and do change when actual events occur. The specific allowance allocates a reserve to identified impaired loans. Impaired loans are assigned specific reserves based on an impairment analysis. Under ASC Topic 310, “Receivables,” a loan for which reserves are individually allocated may show deficiencies in the borrower’s overall financial condition, payment record, support available from financial guarantors and for the fair market value of collateral. When a loan is identified as impaired, a specific reserve is established based on the Company’s assessment of the loss that may be associated with the individual loan. The formula allowance is used to estimate the loss on internally risk rated loans, exclusive of those identified as requiring specific reserves. The portfolio of unimpaired loans is stratified by loan type and risk assessment. Allowance factors relate to the type of loan and level of the internal risk rating, with loans exhibiting higher risk and loss experience receiving a higher allowance factor. The environmental allowance is also used to estimate the loss associated with pools of non-classified loans. These non-classified loans are also stratified by loan type, and environmental allowance factors are assigned by management based upon a number of conditions, including delinquencies, loss history, changes in lending policy and procedures, changes in business and economic conditions, changes in the nature and volume of the portfolio, management expertise, concentrations within the portfolio, quality of internal and external loan review systems, competition, and legal and regulatory requirements. The allowance captures losses inherent in the loan portfolio, which have not yet been recognized. Allowance factors and the overall size of the allowance may change from period to period based upon management’s assessment of the above described factors, the relative weights given to each factor, and portfolio composition. Management has significant discretion in making the judgments inherent in the determination of the provision and allowance for credit losses, including in connection with the valuation of collateral, a borrower’s prospects of repayment, and in establishing allowance factors on the formula and environmental components of the allowance. The establishment of allowance factors involves a continuing evaluation, based on management’s ongoing assessment of the global factors discussed above and their impact on the portfolio. The allowance factors may change from period to period, resulting in an increase or decrease in the amount of the provision or allowance, based upon the same volume and classification of loans. Changes in allowance factors can have a direct impact on the amount of the provision, and a related after tax effect on net income. Errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance not being adequate to cover losses in the portfolio, and may result in additional provisions or charge-offs. Alternatively, errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance being in excess of amounts necessary to cover losses in the portfolio, and may result in lower provisions in the future. For additional information regarding the provision for credit losses, refer to the discussion under the caption “Provision for Credit Losses” below. The Company follows the provisions of ASC Topic 718, “Compensation,” which requires the expense recognition for the fair value of share based compensation awards, such as stock options, restricted stock awards, and performance based shares. This standard allows management to establish modeling assumptions as to expected stock price volatility, option terms, forfeiture rates and dividend rates which directly impact estimated fair value. The accounting standard also allows for the use of alternative option pricing models which may impact fair value as determined. The Company’s practice is to utilize reasonable and supportable assumptions. 41 Table Of Contents RESULTS OF OPERATIONS Earnings Summary For the six months ended June 30, 2014, the Company’s net income was $25.4 million ($26.0 million on an operating basis), a 9% increase (12% on an operating basis) over the $23.2 million for the six months ended June 30, 2013. Net income available to common shareholders was $25.2 million ($25.7 million on an operating basis) $0.97 per basic common share and $0.95 per diluted common share ($0.99 per basic common share and $0.97 per diluted common share on an operating basis), as compared to $23.0 million ($0.90 per basic common share and $0.88 per diluted common share) for the same six month period in 2013, a 10% increase (12% on an operating basis). For the three months ended June 30, 2014, the Company’s net income was $12.9 million ($13.5 million operating earnings), an 11% increase (16% on an operating income basis) over the $11.7 million net income for the quarter ended June 30, 2013. Net income available to common shareholders for the quarter ended June 30, 2014 increased 11% (16% on an operating basis) to $12.8 million ($13.4 million on an operating basis) as compared to $11.5 million for the same period in 2013. Net income per basic and diluted common share for the three months ended June 30, 2014 was $0.49 and $0.48, respectively ($0.51 per basic common share and $0.50 per diluted common share on an operating earnings basis), as compared to $0.45 per basic common share and $0.44 per diluted common share for the same period in 2013. Operating earnings exclude merger related expenses of $576 thousand ($0.02 per basic and diluted share) recorded in the second quarter and first six months of 2014 related to the Company’s contemplated merger with Virginia Heritage Bank. Parenthetical references refer to operating earnings, where appropriate. Reconciliations of GAAP earnings to operating earnings are contained under the section “Use of Non-GAAP Financial Measures”. On June 9, 2014, the Company and Virginia Heritage Bank (“VHB”) announced that they have entered into a definitive agreement pursuant to which VHB will be merged into EagleBank, with EagleBank being the surviving institution. At June 30, 2014, VHB had approximately $956 million in assets, $745 million in net loans and $776 million in deposits. The merger is subject to regulatory approvals and approval of Virginia Heritage shareholders, and is expected to be completed in the fourth quarter of 2014. The increase in net income for the six months ended June 30, 2014 can be attributed primarily to an increase in total revenue (i.e. net interest income plus noninterest income) of 7% over the same period in 2013 and to improved credit quality, including lower net charge-offs, resulting in reduced provision expense. Net interest income growth in the first six months of 2014 versus 2013 of 18% was due to average earning asset growth of 12% and a favorable net interest margin of 4.47%. For the six months ended June 30, 2014, the Company reported an annualized average assets (“ROAA”) of 1.35% (1.38% on an operating basis) as compared to 1.40% for the six months ended June 30, 2013, while the annualized average common equity (“ROAE”) was 14.23% (14.56% on an operating basis), as compared to 15.01% for the same six months of 2013. The lower ROAA and ROAE ratios for six months of 2014 as compared to 2013 was due primarily to a decrease in the level of noninterest income attributable primarily to lower levels of residential mortgage refinancing activity. For the three months ended June 30, 2014, the Company reported an annualized return on ROAA of 1.35% (1.41% on an operating basis) as compared to 1.41% for the three months ended June 30, 2013. The annualized return on ROAE for the quarter ended June 30, 2014 was 14.09% (14.72% on an operating basis), as compared to 14.75% for the three months ended June 30, 2013. The slightly lower ROAA and ROAE ratios for second quarter of 2014 as compared to 2013 was due primarily to a decrease in the level of noninterest income attributable primarily to lower levels of residential mortgage refinancing activity. 42 Table Of Contents The net interest margin, which measures the difference between interest income and interest expense (i.e. net interest income) as a percentage of earning assets, increased 24 basis points from 4.23% for the six months ended June 30, 2013 to 4.47% for the six months ended June 30, 2014. For the first six months in 2014, the Company has been able to maintain its loan portfolio yields relatively close to 2013 levels (5.41% versus 5.58%) due to disciplined loan pricing practices, and to reduce its cost of funds (0.30% versus 0.40%), while maintaining a favorable deposit mix, largely resulting from ongoing efforts to increase and expand client relationships. Average earning assets yields were higher by 14 basis points (4.77% versus 4.63%). This increase in average earning asset yields compares to a decline of 15 basis points (from 0.60% to 0.45%) in the cost of interest bearing liabilities. A higher mix of average loans as a percentage of total earning assets (from 76% to 83%) and lower average liquidity during the six months ended June 30, 2014, as compared to the same period in 2013, were the primary contributors to the increase in average earning asset yields in the first six months of 2014 versus 2013. The net interest spread increased by 29 basis points for the first six months in 2014 (4.32% versus 4.03%) as compared to 2013, as the Company has managed its cost of funds aggressively and been extremely disciplined in setting new loan rates. The benefit of noninterest sources funding earning assets declined by 5 basis points from 20 basis points to 15 basis points for the six months ended June 30, 2014 and 2013, respectively. The combination of a 29 basis point increase in the net interest spread and a 5 basis point decline in the value of noninterest sources resulted in the 24 basis point increase in the net interest margin in the first quarter of 2014 as compared to the same period in 2013. For the three months ended June 30, 2014 and 2013, average interest bearing liabilities remained the same at 67% of average earning assets. For the three months ended June 30, 2014 average loan yields declined by 15 basis points from 5.52% to 5.37% and average investment yields increased by 20 basis points from 2.14% to 2.34%. Additionally, due to an increase in the mix of higher yielding earning assets in the three months ended June 30, 2014, as compared to the same period in 2013, the average rate on earning assets for the three months ended June 30, 2013 increased from 4.65% to 4.77%. The cost of interest bearing liabilities for the three months ended June 30, 2014 as compared to 2013 decreased by 13 basis points from 0.57% to 0.44%, resulting in an increase in the net interest spread of 25 basis points from 4.08% for the three months ended June 30, 2013 to 4.33% for the three months ended June 30, 2014. The net interest margin increased 21 basis points from 4.27% for the three months ended June 30, 2013 to 4.48% for the three months ended June 30, 2014. The benefit of noninterest sources funding earning assets decreased from 19 basis points for the three months ended June 30, 2013 to 15 basis points for same period in 2014. The combination of a 25 basis point increase in the net interest spread and 4 basis points decrease in the value of noninterest sources resulted in the 21 basis point increase in the net interest margin. The Company believes it has effectively managed its net interest margin and net interest income over the past twelve months as average market interest rates have declined. This factor has been significant to overall earnings performance over the past twelve months as net interest income (at 91%) represents the most significant component of the Company’s revenues. In order to fund growth in average loans of 22% over the six months ended June 30, 2014 as compared to the same period in 2013, as well as sustain significant liquidity, the Company has relied primarily upon core deposit growth, while decreasing the levels of brokered and wholesale deposits. The major component of the growth in core deposits has been growth in money market accounts and noninterest bearing deposits primarily as a result of effectively building new and enhanced client relationships. Average growth of total deposits was 15% for the six months of 2014 as compared to the same period in 2013. In terms of the average balance sheet composition or mix, loans, which generally have higher yields than securities and other earning assets, increased from 76% of average earning assets in the first six months of 2013, to 83% of average earning assets in the first six months of 2014. The lower growth of average funding sources as compared to loans has reduced average liquidity to the balance sheet for the first six months of 2014 versus 2013 ($209 million versus $314 million). For the first six months of 2014, as compared to the same period in 2013, average loans, excluding loans held for sale, increased $543.6 million, a 22% increase. The increase in average loans in the six months of 2014 as compared to the first six months of 2013 is primarily attributable to growth in both construction – commercial and residential and investment commercial real estate loans. As noted above, increases in average deposits in the first six months of 2014, as compared to the first six months of 2013, is attributable to growth in money market accounts and noninterest bearing deposits. Average investment securities for the six month periods ended June 30, 2014 and 2013 amounted to 11% and 10% of average earning assets, respectively. The combination of federal funds sold, interest bearing deposits with other banks and loans held for sale averaged 6% of average earning assets in the first six months of 2014 as compared to 10% for the same period in 2013, respectively. 43 Table Of Contents The provision for credit losses was $5.1 million for the six months ended June 30, 2014 as compared to $5.7 million for the six months ended June 30, 2013. The lower provisioning is due to a combination of lower net charge-offs, and overall improved asset quality in the loan portfolio. For the six months ended June 30, 2014 net charge-offs totaled $2.4 million (0.16% of average loans) compared to $3.6 million (0.28% of average loans) for the six months ended June 30, 2013. Net charge-offs for the six months ended June 30, 2014 were attributable primarily to commercial and industrial loans ($1.4 million) and construction loans ($736 thousand). The provision for credit losses was $3.1 million for the three months ended June 30, 2014 as compared to $2.4 million for the three months ended June 30, 2013. The higher provisioning in the second quarter of 2014, as compared to the second quarter of 2013, is due to higher loan growth. Net charge-offs of $1.6 million in the second quarter of 2014 represented an annualized 0.20% of average loans, excluding loans held for sale, as compared to $1.5 million or an annualized 0.24% of average loans, excluding loans held for sale, in the second quarter of 2013. Net charge-offs in the second quarter of 2014 were attributable primarily to commercial and industrial loans ($1.3 million) and construction loans ($219 thousand). At June 30, 2014, the allowance for credit losses represented 1.33% of loans outstanding, as compared to 1.39% at December 31, 2013, and 1.47% at June 30, 2013. The decrease in the allowance for credit losses as a percentage of total loans at June 30, 2014, as compared to December 31, 2013, from 1.39% to 1.33%, is due to increased loan growth, and overall improved credit quality in the loan portfolio at June 30, 2014. The allowance for credit losses was 194% of nonperforming loans at June 30, 2014, as compared to 166% at December 31, 2013, and 169% at June 30, 2013. The increase in the ratio of the allowance for credit losses to nonperforming loans at June 30, 2014 as compared to December 31, 2013 and June 30, 2014 was due primarily to loan growth and a lower level of nonperforming loans and portfolio delinquencies. Total noninterest income for the six months ended June 30, 2014 decreased to $8.3 million from $15.2 million for the six months ended June 30, 2013, a 46% decrease. This decrease was primarily due to decline of $6.7 million in gains on the sale of residential mortgage loans due to lower origination and sales volume, and a decrease of $826 thousand in income from sales of SBA loans. This decrease was partially offset by $175 thousand higher income from service charges on deposits and a $435 thousand increase in income from bank owned life insurance (“BOLI”). There were $10 thousand of investment securities gains recorded for the first six months of 2014, as compared to $23 thousand of investment securities gains for the first six months of 2013. Total noninterest income for the three months ended June 30, 2014 decreased to $3.8 million from $7.1 million for the three months ended June 30, 2013, a 46% decrease. This decrease was primarily due to a decline of $2.4 million in gains on the sale of residential mortgage loans due to substantially lower origination volume, and a $1.4 million decrease in gains on sales of SBA loans. This decrease was partially offset by increases of $268 thousand and $215 thousand, respectively, in income from service charges on deposits and BOLI. There were $2 thousand of investment securities gains recorded for the second quarter of 2014, as compared to no investment securities gains for the second quarter of 2013. The efficiency ratio, which measures the ratio of noninterest expense to total revenue, remained favorable at 50.09% (49.45% on an operating basis) for the six months ended June 30, 2014 as compared to 48.94% for the same period in 2013. Total noninterest expenses for the first six months of 2014 were $45.2 million ($44.7 million on an operating basis) compared to $41.4 million, a 9% increase (8% on an operating basis). Cost increases for salaries and employee benefits were $4.1 million, due primarily to merit increases, higher benefit costs and incentive and discretionary bonuses. Premises and equipment expenses were $469 thousand higher, due to costs of additional office space and increases in leasing costs. Legal, accounting and professional fees increased by $411 thousand primarily due to an increase in professional fees, consulting fees and collection costs related to problem loans. The decrease in other expenses of $1.1 million ($1.7 million on an operating basis) was due primarily to a decline in costs related to OREO property and other losses. As a percentage of average assets, total noninterest expense improved to 2.40% (2.37% on an operating basis) for the first six months of 2014 as compared to 2.49% for the same period in 2013. 44 Table Of Contents Noninterest expenses totaled $22.1 million ($21.6 million on an operating basis) for the three months ended June 30, 2014, as compared to $20.7 million for the three months ended June 30, 2013, a 7% increase (4% increase on an operating basis). Cost increases for salaries and benefits were $1.7 million, due primarily to increased salaries and employee benefits expense and incentive compensation. Premises and equipment expenses were $180 thousand higher, due to costs of additional office space and increases in leasing costs. Legal, accounting and professional fees increased by $210 thousand primarily due to an increase in professional fees, consulting fees and collection costs related to problem loans. The decrease in other expenses of $491 thousand ($1.1 million on an operating basis) was due primarily to reduced costs related to OREO property and other losses. Included in other expenses are $576 thousand of expenses related to the merger announced in early June 2014. As a percentage of average assets, total noninterest expense (annualized) improved to 2.30% (2.24% on an operating basis) for the second quarter of 2014 as compared to 2.50% for the same period in 2013. The efficiency ratio improved to 48.30% (47.04% on an operating basis) for the second quarter of 2014, as compared to 49.33% for the second quarter of 2013. The ratio of common equity to total assets increased from 9.17% at June 30, 2013 to 9.46% at June 30, 2014 due to favorable earnings for the last twelve months. As discussed later in “Capital Resources and Adequacy,” the regulatory capital ratios of the Bank and Company remain above well capitalized levels. Net Interest Income and Net Interest Margin Net interest income is the difference between interest income on earning assets and the cost of funds supporting those assets. Earning assets are composed primarily of loans and investment securities. The cost of funds represents interest expense on deposits, customer repurchase agreements and other borrowings. Noninterest bearing deposits and capital are other components representing funding sources (refer to discussion above under Results of Operations). Changes in the volume and mix of assets and funding sources, along with the changes in yields earned and rates paid, determine changes in net interest income. For the first six months of 2014, net interest income increased 18% over the same period for 2013. Average loans increased $543.6 million and average deposits increased by $437.2 million. The net interest margin was 4.47% for the six months of 2014, as compared to 4.23% for the six months of 2013. The Company has been able to maintain its loan yields in 2014 close to 2013 levels due to loan pricing practices, and has been able to reduce its funding costs while maintaining a favorable deposit mix; much of which has occurred from sales efforts to increase and expand client relationships. The Company believes its net interest margin remains favorable compared to peer banking companies. Net interest income increased 21% for the three months ended June 30, 2014 over the same period for 2013. Average loans increased $584.2 million and average deposits increased by $518.3 million. For the three months ended June 30, 2014 the net interest margin was 4.48% as compared to 4.27% for the three months ended June 30, 2013. 45 Table Of Contents The tables below presents the average balances and rates of the major categories of the Company’s assets and liabilities for the three and nine months ended June 30, 2014 and 2013. Included in the tables are a measurement of interest rate spread and margin. Interest rate spread is the difference (expressed as a percentage) between the interest rate earned on earning assets less the interest rate paid on interest bearing liabilities. While the interest rate spread provides a quick comparison of earnings rates versus cost of funds, management believes that margin provides a better measurement of performance. The net interest margin (as compared to net interest spread) includes the effect of noninterest bearing sources in its calculation and is net interest income expressed as a percentage of average earning assets. Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields And Rates (Unaudited) (dollars in thousands) Three Months Ended June 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 187,950 $ 116 % $ 282,571 $ 173 % Loans held for sale (1) 22,848 233 % 91,781 783 % Loans (1) (2) 3,141,976 42,083 % 2,557,811 35,215 % Investment securities available for sale (2) 398,330 2,323 % 339,251 1,811 % Federal funds sold 9,616 4 % 7,620 3 % Total interest earning assets 3,760,720 44,759 % 3,279,034 37,985 % Total noninterest earning assets 134,960 91,671 Less: allowance for credit losses 42,239 39,028 Total noninterest earning assets 92,721 52,643 TOTAL ASSETS $ 3,853,441 $ 3,331,677 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 116,358 $ 38 % $ 103,655 $ 70 % Savings and money market 1,901,501 1,515 % 1,449,457 1,314 % Time deposits 398,317 771 % 499,950 1,254 % Total interest bearing deposits 2,416,176 2,324 % 2,053,062 2,638 % Customer repurchase agreements 58,805 31 % 97,944 64 % Long-term borrowings 39,300 384 % 39,300 419 % Total interest bearing liabilities 2,514,281 2,739 % 2,190,399 3,121 % Noninterest bearing liabilities: Noninterest bearing demand 912,204 756,971 Other liabilities 5,927 14,005 Total noninterest bearing liabilities 918,131 770,976 Shareholders’ equity 421,029 370,302 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,853,441 $ 3,331,677 Net interest income $ 42,020 $ 34,864 Net interest spread % % Net interest margin % % (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $2.9 million and $1.8 million for the three months ended June 30, 2014 and 2013, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 46 Table Of Contents Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields and Rates (Unaudited) (dollars in thousands) Six Months Ended June 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 208,994 $ 254 % $ 314,250 $ 382 % Loans held for sale (1) 24,710 499 % 135,386 2,268 % Loans (1) (2) 3,063,149 82,180 % 2,519,549 69,754 % Investment securities available for sale 399,705 4,656 % 328,128 3,507 % Federal funds sold 8,528 7 % 8,023 7 % Total interest earning assets 3,705,086 87,596 % 3,305,336 75,918 % Total noninterest earning assets 134,766 88,047 Less: allowance for credit losses 41,946 38,492 Total noninterest earning assets 92,820 49,555 TOTAL ASSETS $ 3,797,906 $ 3,354,891 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 115,178 $ 101 % $ 104,223 $ 153 % Savings and money market 1,870,078 3,007 % 1,435,325 2,840 % Time deposits 413,870 1,628 % 512,165 2,585 % Total interest bearing deposits 2,399,126 4,736 % 2,051,713 5,578 % Customer repurchase agreements 60,814 69 % 96,985 133 % Other short-term borrowings - - - 47 - - Long-term borrowings 39,300 764 % 39,300 834 % Total interest bearing liabilities 2,499,240 5,569 % 2,188,045 6,545 % Noninterest bearing liabilities: Noninterest bearing demand 875,089 785,307 Other liabilities 10,458 16,430 Total noninterest bearing liabilities 885,547 801,737 Shareholders’ equity 413,119 365,109 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,797,906 $ 3,354,891 Net interest income $ 82,027 $ 69,373 Net interest spread % % Net interest margin % % (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $5.3 million and $3.7 million for the six months ended June 30, 2014 and 2013, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 47 Table Of Contents Provision for Credit Losses The provision for credit losses represents the amount of expense charged to current earnings to fund the allowance for credit losses. The amount of the allowance for credit losses is based on many factors, which reflect management’s assessment of the risk in the loan portfolio. Those factors include historical losses, economic conditions and trends, the value and adequacy of collateral, volume and mix of the portfolio, performance of the portfolio, and internal loan processes of the Company and Bank. Management has developed a comprehensive analytical process to monitor the adequacy of the allowance for credit losses. This process and guidelines were developed utilizing, among other factors, the guidance from federal banking regulatory agencies. The results of this process, in combination with conclusions of the Bank’s outside loan review consultant, support management’s assessment as to the adequacy of the allowance at the balance sheet date. Please refer to the discussion under the caption “Critical Accounting Policies” for an overview of the methodology management employs on a quarterly basis to assess the adequacy of the allowance and the provisions charged to expense. During the first six months of 2014, the allowance for credit losses increased $2.6 million, reflecting $5.1 million in provision for credit losses and $2.4 million in net charge-offs during the period. The provision for credit losses was $5.1 million for the six months ended June 30, 2014 as compared to $5.7 million for the six months ended June 30, 2013. At June 30, 2014, the allowance for credit losses represented 1.33% of loans outstanding, compared to 1.39% at December 31, 2013 and 1.47% at June 30, 2013. The lower provisioning in the first six months of 2014, as compared to the first six months of 2013, is due to a combination of lower net charge-offs and overall improvement in asset quality. Net charge-offs of $2.4 million represented 0.16% of average loans, excluding loans held for sale, in the first six months of 2014, as compared to $3.6 million or 0.28% of average loans, excluding loans held for sale, for the same period of 2013. As part of its comprehensive loan review process, the Bank’s Board of Directors and Loan Committee or Credit Review Committee carefully evaluate loans which are past-due 30 days or more. The Committees make a thorough assessment of the conditions and circumstances surrounding each delinquent loan. The Bank’s loan policy requires that loans be placed on nonaccrual if they are ninety days past-due, unless they are well secured and in the process of collection. Additionally, Credit Administration specifically analyzes the status of development and construction projects, sales activities and utilization of interest reserves in order to carefully and prudently assess potential increased levels of risk requiring additional reserves. The maintenance of a high quality loan portfolio, with an adequate allowance for possible credit losses, will continue to be a primary management objective for the Company. 48 Table Of Contents The following table sets forth activity in the allowance for credit losses for the periods indicated. Six Months Ended June 30, (dollars in thousands) Balance at beginning of year $ 40,921 $ 37,492 Charge-offs: Commercial 1,651 2,414 Investment - commercial real estate - 109 Owner occupied - commercial real estate 35 - Real estate mortgage - residential 90 - Construction - commercial and residential 806 1,710 Construction - C&I (owner occupied) - - Home equity 149 29 Other consumer 84 52 Total charge-offs 2,815 4,314 Recoveries: Commercial 283 50 Investment - commercial real estate 4 - Owner occupied - commercial real estate 7 - Real estate mortgage - residential - - Construction - commercial and residential 71 675 Construction - C&I (owner occupied) - - Home equity 6 9 Other consumer 7 6 Total recoveries 378 740 Net charge-offs 2,437 3,574 Additions charged to operations 5,068 5,722 Balance at end of period $ 43,552 $ 39,640 Annualized ratio of net charge-offs during the period to average loans outstanding during the period % % 49 Table Of Contents The following table reflects the allocation of the allowance for credit losses at the dates indicated. The allocation of the allowance to each category is not necessarily indicative of future losses or charge-offs and does not restrict the use of the allowance to absorb losses in any category. June 30, 2014 December 31, 2013 June 30, 2013 (dollars in thousands) Amount % (1) Amount % (1) Amount % (1) Commercial $ 11,413 22 % $ 9,780 24 % $ 12,177 24 % Investment - commercial real estate 10,745 40 % 10,359 38 % 9,615 37 % Owner occupied - commercial real estate 3,273 10 % 3,899 11 % 3,024 12 % Real estate mortgage - residential 958 4 % 944 3 % 942 3 % Construction - commercial and residential 14,614 20 % 13,422 19 % 11,126 19 % Construction - C&I (owner occupied) 873 1 % 512 1 % 622 1 % Home equity 1,331 3 % 1,871 4 % 1,765 4 % Other consumer 345 - 134 - 369 - Unallocated - Total loans $ 43,552 % $ 40,921 % $ 39,640 % (1) Represents the percent of loans in each category to total loans. Nonperforming Assets As shown in the table below, the Company’s level of nonperforming assets, which are comprised of loans delinquent 90 days or more, nonaccrual loans, which includes the nonperforming portion of troubled debt restructurings (“TDRs”) and other real estate owned, totaled $31.4 million at June 30, 2014, representing 0.80% of total assets, as compared to $33.9 million of nonperforming assets, or 0.90% of total assets, at December 31, 2013 and $35.7 million of nonperforming assets, or 1.05% of total assets, at June 30, 2013. The Company had no accruing loans 90 days or more past due at June 30, 2014, December 31, 2013 or June 30, 2013. Management remains attentive to early signs of deterioration in borrowers’ financial conditions and to taking the appropriate action to mitigate risk. Furthermore, the Company is diligent in placing loans on nonaccrual status and believes, based on its loan portfolio risk analysis, that its allowance for credit losses, at 1.33% of total loans at June 30, 2014, is adequate to absorb potential credit losses within the loan portfolio at that date. Included in nonperforming assets are loans that the Company considers to be impaired. Impaired loans are defined as those as to which we believe it is probable that we will not collect all amounts due according to the contractual terms of the loan agreement, as well as those loans whose terms have been modified in a TDR that have not shown a period of performance as required under applicable accounting standards. Valuation allowances for those loans determined to be impaired are evaluated in accordance with ASC Topic 310—“
